


Deal CUSIP:  78118GAG4
Revolver CUSIP:  78118GAH2










REVOLVING CREDIT AGREEMENT


dated as of December 3, 2013


among


RUBY TUESDAY, INC.,
as Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER,
as the Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent and Issuing Bank


and




WELLS FARGO BANK, NATIONAL ASSOCIATION
and
REGIONS BANK,
as Co-Syndication Agents














====================================================================




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers





 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS
       
Page
   
ARTICLE I DEFINITIONS; CONSTRUCTION
1
 
Section 1.1
Definitions.
1
 
Section 1.2
Classifications of Loans and Borrowings.
23
 
Section 1.3
Accounting Terms and Determination.
24
 
Section 1.4
Terms Generally.
24
 
Section 1.5
Letter of Credit Amounts.
25
 
Section 1.6
Times of Day.
25
       
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
25
 
Section 2.1
General Description of Facilities.
25
 
Section 2.2
Revolving Loans.
25
 
Section 2.3
Procedure for Revolving Borrowings.
25
 
Section 2.4
Increase in Aggregate Revolving Commitments.
26
 
Section 2.5
Funding of Borrowings.
27
 
Section 2.6
Interest Elections.
28
 
Section 2.7
Reduction and Termination of Commitments.
28
 
Section 2.8
Repayment of Loans.
29
 
Section 2.9
Evidence of Indebtedness.
29
 
Section 2.10
Prepayments.
29
 
Section 2.11
Interest on Loans.
31
 
Section 2.12
Fees.
31
 
Section 2.13
Computation of Interest and Fees.
32
 
Section 2.14
Inability to Determine Interest Rates.
33
 
Section 2.15
Illegality.
33
 
Section 2.16
Increased Costs.
34
 
Section 2.17
Funding Indemnity.
35
 
Section 2.18
Taxes.
35
 
Section 2.19
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
39
 
Section 2.20
Mitigation of Obligations; Replacement of Lenders.
41
 
Section 2.21
Letters of Credit.
41
 
Section 2.22
Cash Collateral.
46
 
Section 2.23
Defaulting Lenders.
47
       
ARTICLE III THE GUARANTY
49
 
Section 3.2
Obligations Unconditional.
49
 
Section 3.3
Reinstatement.
50
 
Section 3.4
Certain Additional Waivers.
50
 
Section 3.5
Remedies.
50
 
Section 3.6
Rights of Contribution.
51
 
Section 3.7
Guarantee of Payment; Continuing Guarantee.
51
 
Section 3.8
Keepwell.
51
       



 

--------------------------------------------------------------------------------

 i
 


ARTICLE IV CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
52
 
Section 4.1
Conditions To Effectiveness.
52
 
Section 4.2
Each Credit Event.
54
 
Section 4.3
Delivery of Documents.
54
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
55
 
Section 5.1
Existence; Power.
55
 
Section 5.2
Organizational Power; Authorization.
55
 
Section 5.3
Governmental Approvals; No Conflicts.
55
 
Section 5.4
Financial Statements.
55
 
Section 5.5
Litigation and Environmental Matters.
56
 
Section 5.6
Compliance with Laws and Agreements.
56
 
Section 5.7
Investment Company Act, Etc.
56
 
Section 5.8
Taxes.
56
 
Section 5.9
Margin Regulations.
56
 
Section 5.10
ERISA.
57
 
Section 5.11
Ownership of Property; Insurance.
57
 
Section 5.12
Disclosure.
57
 
Section 5.13
Labor Relations.
58
 
Section 5.14
Subsidiaries; Equity Interests.
58
 
Section 5.15
Solvency.
58
 
Section 5.16
Senior Indebtedness.
58
 
Section 5.17
Perfection of Security Interests.
58
       
ARTICLE VI AFFIRMATIVE COVENANTS
59
 
Section 6.1
Financial Statements and Other Information.
59
 
Section 6.2
Notices of Material Events.
61
 
Section 6.3
Existence; Conduct of Business.
62
 
Section 6.4
Compliance with Laws, Etc.
62
 
Section 6.5
Payment of Obligations.
62
 
Section 6.6
Books and Records.
62
 
Section 6.7
Visitation, Inspection, Etc.
63
 
Section 6.8
Maintenance of Properties; Insurance.
63
 
Section 6.9
Use of Proceeds and Letters of Credit.
63
 
Section 6.10
Additional Subsidiaries.
63
 
Section 6.11
Additional Guaranties.
64
 
Section 6.12
Additional Guarantors.
64
 
Section 6.13
Pledged Assets.
64
 
Section 6.14
Deposit Account Control Agreements.
65
       
ARTICLE VII FINANCIAL COVENANTS
66
 
Section 7.1
Minimum Fixed Charge Coverage Ratio.
66
 
Section 7.2
Maximum Adjusted Total Debt to EBITDAR Ratio.
66
 
Section 7.3
Capital Expenditures.
67
       
ARTICLE VIII NEGATIVE COVENANTS
67
 
Section 8.1
Negative Pledge.
67
       





 

--------------------------------------------------------------------------------

 ii
 
 

 
Section 8.2
Fundamental Changes.
68
 
Section 8.3
Investments, Loans, Etc.
68
 
Section 8.4
Restricted Payments.
69
 
Section 8.5
Sale of Assets.
70
 
Section 8.6
Transactions with Affiliates.
71
 
Section 8.7
Restrictive Agreements.
71
 
Section 8.8
Hedging Agreements.
71
 
Section 8.9
Amendment to Material Documents.
71
 
Section 8.10
Accounting Changes.
71
 
Section 8.11
ERISA.
72
 
Section 8.12
Indebtedness.
72
 
Section 8.13
Prepayment of Other Indebtedness, Etc.
73
 
Section 8.14
Certain Subsidiaries.
73
       
ARTICLE IX EVENTS OF DEFAULT
74
 
Section 9.1
Events of Default.
74
 
Section 9.2
Application of Funds.
76
       
ARTICLE X THE ADMINISTRATIVE AGENT
77
 
Section 10.1
Appointment and Authority.
77
 
Section 10.2
Rights as a Lender.
78
 
Section 10.3
Exculpatory Provisions.
78
 
Section 10.4
Reliance by Administrative Agent.
79
 
Section 10.5
Delegation of Duties.
79
 
Section 10.6
Resignation of Administrative Agent.
79
 
Section 10.7
Non-Reliance on Administrative Agent and Other Lenders.
80
 
Section 10.8
Administrative Agent May File Proofs of Claim.
80
 
Section 10.9
Collateral and Guaranty Matters.
81
 
Section 10.10
Treasury Management Banks and Hedging Banks.
81
 
Section 10.11
No Other Duties, Etc.
82
       
ARTICLE XI MISCELLANEOUS
82
 
Section 11.1
Notices.
82
 
Section 11.2
Waiver; Amendments.
84
 
Section 11.3
Expenses; Indemnification.
85
 
Section 11.4
Successors and Assigns.
86
 
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process.
90
 
Section 11.6
WAIVER OF JURY TRIAL.
90
 
Section 11.7
Right of Setoff.
91
 
Section 11.8
Counterparts; Integration.
91
 
Section 11.9
Survival.
91
 
Section 11.10
Severability.
92
 
Section 11.11
Confidentiality.
92
 
Section 11.12
Interest Rate Limitation.
92
 
Section 11.13
Payments Set Aside.
92
 
Section 11.14
Patriot Act Notice.
93
 
Section 11.15
No Advisory or Fiduciary Responsibility.
93







 

--------------------------------------------------------------------------------

 iii
 
 

 
Section 11.16
Waiver of Notice of Termination.
94
       







 

--------------------------------------------------------------------------------

 iv
 
 
Schedules
 
   
Schedule 1.1(a)
-
Applicable Margin
Schedule 1.1(b)
-
Existing Letters of Credit
Schedule 1.2
-
Revolving Commitments
Schedule 5.14
-
Subsidiaries
Schedule 6.13(a)
-
Equity Interests
Schedule 6.13(c)
-
Mortgaged Properties
Schedule 6.14
-
Deposit Accounts
Schedule 8.1
-
Existing Liens
Schedule 8.3
-
Existing Investments
Schedule 8.7
-
Restrictive Agreements
Schedule 8.12
-
Existing Indebtedness
Schedule 8.14
-
Certain Subsidiaries
     
Exhibits
 
   
Exhibit 2.3
-
Notice of Revolving Borrowing
Exhibit 2.6
-
Form of Continuation/Conversion
Exhibit 2.9
-
Revolving Credit Note
Exhibit 2.18 (1-4)
-
Forms of U.S. Tax Compliance Certificates
Exhibit 4.1(c)(i)
-
Form of Secretary’s Certificate
Exhibit 4.1(h)
-
Form of Officer’s Certificate
Exhibit 6.10
-
Form of Joinder Agreement
Exhibit 9.2
-
Form of Secured Party Designation Notice
Exhibit 11.4
-
Form of Assignment and Acceptance






CHAR1\1328913v11
 

--------------------------------------------------------------------------------

 v
 





REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 3, 2013, by and among RUBY TUESDAY, INC., a Georgia corporation (the
“Borrower”), the Guarantors (defined herein), the several banks and other
financial institutions from time to time party hereto (the “Lenders”) and BANK
OF AMERICA, N.A., in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”) and as Issuing Bank (the “Issuing Bank”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders provide a credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.


WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to severally establish the requested revolving credit facility;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Guarantors, the Lenders, the Administrative Agent
and the Issuing Bank agree as follows:




ARTICLE I


DEFINITIONS; CONSTRUCTION


Section 1.1       Definitions.


In addition to the other terms defined herein, the following terms used herein
have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.


“Adjusted LIBO Rate” means,


(a)           with respect to each Interest Period for a Eurodollar Loan, the
rate per annum (rounded to the nearest multiple of 1/16 of 1%) obtained by
dividing (i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00
minus the Eurodollar Reserve Percentage; and
 
 
 

--------------------------------------------------------------------------------

 CHAR1\1328913v11
 


(b)           for any day with respect to a Base Rate Loan bearing interest at a
rate based on LIBOR, a rate per annum (rounded to the nearest multiple of 1/16
of 1%) obtained by dividing (i) LIBOR for such Interest Period by (ii) a
percentage equal to 1.00 minus the Eurodollar Reserve Percentage.


“Adjusted Total Debt” means, as of any date of determination, (i) all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
including without limitation all Loans and LC Exposure, but excluding all
Indebtedness of the type described in subsection (xi) of the definition of
Indebtedness and excluding any Synthetic Lease Obligations to the extent that
such Synthetic Lease Obligations are included in clause (ii) below, plus (ii) to
the extent not included in clause (i), the present value of all lease
obligations arising under operating leases of Borrower and its Subsidiaries as
determined in accordance with GAAP, applying a discount rate of ten percent
(10%).


“Adjusted Total Debt to EBITDAR Ratio” means, as of any date of determination,
the ratio of (i) Adjusted Total Debt as of such date minus unrestricted and
available cash and/or cash equivalents of the Borrower in excess of $10,000,000
(so long as no Loans or unreimbursed LC Disbursements are outstanding hereunder)
as of such date to (ii) Consolidated EBITDAR as of such date, measured for the
four Fiscal Quarter period ending on such date.


“Administrative Agent” has the meaning assigned to such term in the opening
paragraph hereof.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Revolving Commitments of all Lenders from time to time, as such aggregate
principal amount shall be reduced or increased pursuant to the terms hereof.  On
the Closing Date, the Aggregate Revolving Commitment Amount equals FIFTY MILLION
DOLLARS ($50,000,000).


“Aggregate Revolving Commitments” means, collectively, all Revolving Commitments
of all Lenders in effect at any time.


“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans of such Type are to be made and
maintained.


“Applicable Margin” means, as of any date, the percentage per annum determined
by reference to the applicable Adjusted Total Debt to EBITDAR Ratio in effect on
such date as set forth on Schedule 1.1(a) attached hereto; provided, that a
change in the Applicable Margin resulting from a change in such ratio shall be
effective on the second Business Day after which the Borrower is required to
deliver the financial statements required by Section 6.1(a) or (b) and the
compliance certificate required by Section 6.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial
 
 

--------------------------------------------------------------------------------

2
 
 
statements and such certificate, the Applicable Margin shall be at Level V until
such time as such financial statements and certificate are delivered, at which
time the Applicable Margin shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the first Business Day immediately following the date a compliance
certificate is delivered pursuant to Section 6.1(c) for the fiscal quarter
ending December 3, 2013 shall be at Level III.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Margin for any period shall be subject to the provisions of Section 2.13(b).


“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.


“Arrangers” means MLPF&S and Wells Fargo Securities, LLC, each in its capacity
as a joint lead arranger and joint book manager.


“ASC 810” has the meaning set forth in Section 6.1(g).


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.


“Authoritative Guidance” has the meaning set forth in Section 6.1(g).


“Availability Period” means the period from the Closing Date to the Revolving
Commitment Termination Date.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted LIBO Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning in the introductory paragraph hereof.


“Borrowing” means a borrowing consisting of Loans of the same Class and Type,
made, converted or continued on the same date and in case of Eurodollar Loans,
as to which a single Interest Period is in effect.
 
 

--------------------------------------------------------------------------------

 3
 


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.


“Capital Expenditures” means all expenditures of the Loan Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Lease Obligations.


“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Issuing
Bank (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect of any thereof (as the
context may require), cash or deposit account balances or, if the Issuing Bank
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the Issuing Bank.  “Cash
Collateral” has a meaning correlative to the foregoing and shall include the
proceeds of such cash collateral and other credit support.


“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof),  (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower; (c) during any period of 24 consecutive months, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals who were either (i) directors of the Borrower on the date of this
Agreement or (ii) elected to the board of directors or nominated for election to
the board of directors of the Borrower by the board of directors (or a duly
constituted committee thereof) of the Borrower with the approval of at least a
majority of the directors who were directors on the date of this Agreement or
whose election or nomination for election was previously so approved, or (d) the
occurrence of a “Change in Control” (or any equivalent term thereof) under and
as defined in the Senior Note Documents.


“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) the making or
issuance by any Governmental Authority after the date of this Agreement of any
request, guideline or directive (whether or not having the force of law)
requiring compliance by any Lender (or its Applicable Lending Office) or the
Issuing Bank (or for purposes of Section 2.16(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable); provided, that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign
 
 

--------------------------------------------------------------------------------

 4
 
 
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans and when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a LC Commitment.


“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.


“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.
 
“Collateral Documents” means a collective reference to the Pledge Agreement, the
Security Agreement, the Mortgages, any Deposit Account Control Agreement and
such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 6.13.


“Commitment” means a Revolving Commitment or a LC Commitment or any combination
thereof (as the context shall permit or require).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Companies” means, collectively, the Borrower and any of its
Subsidiaries, and “Consolidated Company” means, individually, the Borrower or
any of its Subsidiaries.


“Consolidated EBITDA” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period minus (b) to the extent included in calculating Consolidated Net Income
for such period, any non-cash gains during such period minus (c) any actual cash
payments made during such period related to non-cash charges included in (d)(iv)
below for a prior period plus (d) to the extent deducted in determining
Consolidated Net Income for such period without duplication, (i) Consolidated
Interest Expense, (ii) income tax expense determined on a consolidated basis in
accordance with GAAP, (iii) depreciation and amortization expense determined on
a consolidated basis in accordance with GAAP, (iv) all other non-cash charges,
in each case, that do not represent a cash item in such period, (v) without
duplication, with respect to the fiscal quarters identified below only, losses
from discontinued operations in an aggregate amount not to exceed $2,736,000 for
the third fiscal quarter ended March 5, 2013, $455,000 for the fourth fiscal
quarter ended June 4, 2013, and $375,000 during the first fiscal quarter ended
September 3, 2013, (vi) cash charges incurred in connection with the closing of
any stores or units during the fiscal year ending June 3, 2014; provided, that,
the aggregate amount of cash charges added back pursuant to this clause (d)(vi)
for all periods shall not exceed $2,500,000, and (vii) other adjustments
reasonably acceptable to the Administrative Agent, all as determined in
accordance with GAAP.


“Consolidated EBITDAR” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum, without duplication, of (a) Consolidated
EBITDA plus (b) Consolidated Lease Expense, in each case for such period.
 
 

--------------------------------------------------------------------------------

 5
 
“Consolidated Entities” has the meaning set forth in Section 6.1(g).


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR to (b) Consolidated Fixed
Charges, in each case measured for the four Fiscal Quarter period ending on such
date.


 “Consolidated Fixed Charges” means, for the Borrower and its Subsidiaries for
any period, the sum (without duplication) of (a) Consolidated Interest Expense
for such period excluding (i) non-cash amortization of broker fees and deferred
financing costs for such period and (ii) prepayment penalties in connection with
the prepayment of Indebtedness of the Loan Parties secured by real property as
permitted under Section 8.13(a) made during such period not to exceed $2,500,000
in the aggregate during the term of this Agreement and (b) Consolidated Lease
Expense for such period minus (i) non-cash lease reserves for such period and
(ii) deferred escalating minimum rent expensed during such plus (iii) any cash
payments made during such period for any such non-cash expenses previously
subtracted from Consolidated Fixed Charges.


“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (b) the net amount payable (or minus the net amount receivable) under
Hedging Agreements during such period (whether or not actually paid or received
during such period).


“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rental and operating lease expense payable by the Borrower
and its Subsidiaries with respect to leases of real and personal property
(excluding (x) Capital Lease Obligations and (y) those cash charges for lease
termination costs in connection with the closing of any stores or units during
the fiscal year ending June 3, 2014, in an aggregate amount not to exceed
$2,500,000, that are added back to Consolidated EBITDA pursuant to clause
(d)(vi) thereof) determined on a consolidated basis in accordance with GAAP for
such period.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (a) any extraordinary gains or losses, (b) any gains
attributable to write-ups of assets, (c) any equity interest of the Borrower or
any Subsidiary of the Borrower in the unremitted earnings of any Person that is
not a Subsidiary and (d) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Borrower
or any Subsidiary on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.


“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.


“Control” means the power, directly or indirectly, either to (i) vote 5% or more
of securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
 
 

--------------------------------------------------------------------------------

 6
 
“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted by Section 8.12.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.


“Defaulting Lender” means, subject to Section 2.23(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three (3) Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.


“Default Interest” has the meaning set forth in Section 2.11(b).


“Deposit Account Control Agreements” means any deposit account control agreement
by and among the Borrower or any Guarantor, the applicable depository bank and
the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Disposition” means the sale, transfer, license, lease or other disposition of
any property by the Borrower or any Subsidiary, but excluding any sale, lease,
license, transfer or other disposition permitted by Section 8.5(d) or (e).
 
 
“Dollar(s)” and the sign “$” mean lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).
 
 

--------------------------------------------------------------------------------

 7
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.4(b)(ii)).


“Employee Benefit Plans” means, collectively, Borrower’s Employee Stock Purchase
Plan, the Morrison Incorporated Long Term Incentive Plan, the 1984 Morrison
Incorporated Long Term Incentive Plan, the 1987 Stock Bonus and Non-Qualified
Stock Option Plan, the 1989 Non-Qualified Stock Incentive Plan, the Ruby
Tuesday, Inc.  1996 Stock Incentive Plan, the Ruby Tuesday, Inc. 1996
Non-Executive Stock Incentive Plan, the Ruby Tuesday, Inc.  Stock Incentive and
Deferred Compensation Plan for Directors, the Ruby Tuesday, Inc.  Salary
Deferral Plan, the Ruby Tuesday, Inc.  Deferred Compensation Plan and any salary
deferral or deferred compensation plan of any Subsidiary or franchisee of
Borrower pursuant to which the equity securities of Borrower or any Subsidiary
are the subject of rights to acquire such equity securities, an investment
option under such plan or a matching contribution under such plan; in each case
as any such plan may be amended, modified or replaced by successor plan thereto.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.


“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.


“ERISA Event” shall  mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the determination
that a Plan is in “at risk status” as defined in Section 430(c) of the
 
 

--------------------------------------------------------------------------------

 8
 
 Code; (c) the filing pursuant to Section 412(c) of the Code or Section 303(d)
of ERISA of an application for a “waived funding deficiency” with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Event of Default” has the meaning provided in Article IX.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real or personal property which is located outside of the United States
unless requested by the Administrative Agent or the Required Lenders, (b) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code or (ii) effected by appropriate evidence of the Lien being filed in either
the United States Copyright Office or the United States Patent and Trademark
Office, unless requested by the Administrative Agent or the Required Lenders,
(c) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
6.13(a) and (d) any property which, subject to the terms of Section 8.7, is
subject to a Lien of the type described in Section 8.1(c) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
Section 3.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than
 
 

--------------------------------------------------------------------------------

 9
 
one Swap Contract, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 2.18(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.18(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of December 1, 2010, by and among the Borrower, the lenders party thereto and
Bank of America as administrative agent, issuing bank and swingline lender, as
amended and modified from time to time.


“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.1(b) attached hereto.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.


“Fee Letter” means that certain fee letter, dated October 3, 2013, executed by
Bank of America and MLPF&S and accepted by the Borrower.


“Fiscal Quarter” means any fiscal quarter of the Borrower or the Consolidated
Companies, as applicable.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


 

--------------------------------------------------------------------------------

 10
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Franchisee” means, collectively, a limited liability company or limited
partnership in which the Borrower owns an equity interest pursuant to the
Franchise Partner Program.


“Franchise Partner Program” means the optional financing and business
structuring program offered by the Borrower to a limited number of qualified
restaurant operators, such operators to be determined by the Borrower in its
sole discretion, which provides such restaurant operators a business structure
for organizing, owning and funding the establishment and operation of
restaurants doing business under operating concepts owned by the Borrower.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of Guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor “) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee” as
a verb has a corresponding meaning.
 
“Guarantor” means (a) each Subsidiary Loan Party identified as a “Guarantor” on
the signature pages hereto, (b) any Subsidiary that joins as a Guarantor
pursuant to Section 6.10, 6.11 or 6.12, (c) with respect to (i) Obligations
under any Hedging Agreement entered into with any Hedging Bank, (ii) Obligations
under any Treasury Management Agreement entered into with a Treasury Management
Bank, (iii) any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 3.1 and 3.8) under the Guaranty, the Borrower and (d)
their respective successors and permitted assigns.
 
 

--------------------------------------------------------------------------------

 11
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article III.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which any Borrower or any
Subsidiary is a party.


“Hedging Bank” means (a) any Person that is a Lender or an Affiliate of a Lender
at the time that it becomes a party to a Hedging Agreement with any Loan Party
and (b) any Lender or Affiliate of a Lender that is party to a Hedging Agreement
with any Loan Party in existence on the Closing Date, in each case to the extent
permitted by Section 8.8.


“Indebtedness” of any Person means, without dupli­cation (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 9.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any capital stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all obligations under Hedging
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Interest Period” means with respect to any Eurodollar Borrowing, a period of
one, two, three or six months (in each case, subject to availability); provided,
that:


(i)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;


(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business
 
 

--------------------------------------------------------------------------------

 12
 
 Day falls in another calendar month, in which case such Interest Period would
end on the next preceding Business Day;


(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the calendar month in which such Interest Period ends; and


(iv)           no Interest Period may extend beyond the Revolving Commitment
Termination Date.


“Internal Revenue Service” or “IRS” means the United States Internal Revenue
Service.


“Investments” has the meaning set forth in Section 8.3.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.10 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 6.10, 6.11 or 6.12.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Loan on the
Business Day of such drawing.


“LC Commitment” means that portion of the Aggregate Revolving Commitment Amount
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Documents” means the Letters of Credit and all applications, agreements and
instruments relating to the Letters of Credit.


“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings under Letters of Credit, including all LC
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule
 
 

--------------------------------------------------------------------------------

 13
 
 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  The LC Exposure of any Lender
shall be its Pro Rata Share of the total LC Exposure at such time.


“Lenders” has the meaning assigned to such term in the opening paragraph of this
Agreement.


“Letter of Credit” means (a) any letter of credit issued pursuant to Section
2.21 by Bank of America for the account of the Borrower pursuant to the LC
Commitment and (b) any Existing Letter of Credit.


“LIBOR” means,
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and


(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the London Interbank Offered Rate, at
approximately 11:00 a.m., London time, determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that date;


provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.


“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Revolving Credit Notes (if any), any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.22, the LC Documents,
the Fee Letter, each Joinder Agreement, all Notices of Revolving Borrowing, all
Notices of Conversion/Continuation and any and all other instruments,
agreements, documents and writings executed in connection with any of the
foregoing.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means all Revolving Loans in the aggregate or any of them, as the
context shall require.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
 

--------------------------------------------------------------------------------

 14
 
“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.


“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, properties or liabilities of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.


“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect to any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.


“Material Subsidiary” means (i) each Loan Party other than the Borrower, and
(ii) each other Subsidiary of the Borrower, now existing or hereafter
established or acquired, that at any time prior to the Revolving Commitment
Termination Date, has or acquires total assets in excess of $5,000,000, or that
accounted for or produced more than 5% of the Consolidated Net Income (Loss) of
the Borrower on a consolidated basis during any of the three most recently
completed fiscal years of the Borrower, or that is otherwise material to the
operations or business of the Borrower or another Material Subsidiary.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Mortgaged Properties” means the real property of the Borrower or any Subsidiary
set forth on Schedule 6.13(c) that is subject to a Mortgage for the benefit of
the holders of the Obligations.


“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in the Mortgaged Properties.
 
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.


“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Debt Issuance or
any sale, transfer or disposition conducted in accordance with Section 8.5(d),
net of (a) reasonable direct costs incurred in connection therewith (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or reasonably estimated to be payable as a result
thereof and (c) in the case of any sale, transfer or disposition, the amount
necessary to retire any Indebtedness secured by a Permitted Lien on the related
property; it being understood that “Net Cash Proceeds” shall include,
 
 

--------------------------------------------------------------------------------

 15
 
without limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary pursuant to any such Debt Issuance or sale, transfer or disposition.


“Notice of Conversion/Continuation” means the notice given by the Borrower to
the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b) hereof.


“Notice of Revolving Borrowing” has the meaning as set forth in Section 2.3.


“Obligations” means all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender pursuant to or in connection with this
Agreement and any other Loan Document, including without limitation, all
principal, interest (including any interest or fees accruing after the filing of
any petition in bankruptcy or the commencement of any insolvency, reorganization
or like proceeding relating to the Borrower, whether or not a claim for post
filing or post petition interest or fees is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent and any Lender incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, all obligations arising under Hedging Agreements entered into with a
Hedging Bank to the extent permitted hereunder, all obligations arising under
Treasury Management Agreements entered into with Treasury Management Bank to the
extent permitted hereunder and all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof; provided, however,
that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any Sale
and Leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person in accordance with GAAP.
 
 
“OSHA” means the Occupational Safety and Health Act of 1970, as amended from
time to time, and any successor statute.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).
 
 

--------------------------------------------------------------------------------

 16
 
“Participant” has the meaning set forth in Section 11.4(d).


“Participant Register” has the meaning specified in Section 11.4(d).


“Payment Office” means the office of the Administrative Agent for borrowings and
paydowns as set forth in Section 11.1, or such other location as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.


“Permitted Acquisition” has the meaning set forth in Section 8.3(h).
 
“Permitted Encumbrances” means


(i)           Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


(ii)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;


(iii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(iv)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;


(vi)           encumbrances and other title defects reflected in the title
insurance policies with respect to the Mortgaged Properties approved by the
Administrative Agent in connection with the Mortgages; and


(vii)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:
 
 

--------------------------------------------------------------------------------

 17
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally Guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;


(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;


(iii)           certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or Guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and


(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.


“Permitted Liens” means all Liens permitted under Section 8.1.


“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreement” means that certain pledge agreement dated as of the date
hereof in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, executed by each of the Loan Parties and the Administrative
Agent, as amended or modified from time to time.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Article VII (including for purposes of determining the Applicable
Margin), that any Disposition, Acquisition or Restricted Payment shall be deemed
to have occurred as of the first day of the most recent four fiscal quarter
period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 6.1(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (b)
with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information reasonably satisfactory to the Administrative Agent and (ii)
any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection
 
 

--------------------------------------------------------------------------------

 18
 
 with such transaction (A) shall be deemed to have been incurred as of the first
day of the applicable period and (B) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.


“Pro Rata Share” means with respect to any Lender at any time, with respect to
such Lender’s Revolving Commitment at any time, the percentage of the Aggregate
Revolving Commitment Amount represented by such Lender’s Revolving Commitment at
such time, subject to adjustment as provided in Section 2.23; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
Issuing Bank to issue Letters of Credit have been terminated pursuant to Section
9.1 or if the Aggregate Revolving Commitments have expired, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Pro Rata Share of each Lender is set forth opposite
the name of such Lender on Schedule 1.2 or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.


“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any Mortgaged Property:


(a)           a fully executed and notarized Mortgage encumbering the fee
interest and/or leasehold interest of such Loan Party in such Mortgaged
Property;


(b)           ALTA mortgagee title insurance policies or commitments to issue
such policies issued by a title insurance company acceptable to the
Administrative Agent with respect to such Mortgaged Property, assuring the
Administrative Agent that the Mortgage covering such Mortgaged Property creates
a valid and enforceable first priority mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Liens, which
title insurance commitments or policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent;


(c)           evidence as to (i) whether such Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if such Mortgaged
Property is a Flood Hazard Property, (A) whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (B) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (1) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Lenders;
 
 

--------------------------------------------------------------------------------

 19
 
(d)           an environmental assessment report as to such Mortgaged Property,
in form and substance and from professional firms reasonably acceptable to the
Administrative Agent;


(e)           a recent appraisal for such Mortgaged Property from a qualified
appraiser in form and detail reasonably acceptable to the Administrative Agent;
and


(f)           maps or plats of an as-built survey of the sites of such Mortgaged
Property certified to the Administrative Agent and the title insurance company
issuing the policies referred to in clause (b) of this definition in a manner
satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor;


(g)           an opinion of legal counsel to the Loan Party granting the
Mortgage on such Mortgaged Property, addressed to the Administrative Agent and
each Lender, in form and substance reasonably acceptable to the Administrative
Agent.


“Recipient” means the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Register” has the meaning provided in Section 11.4(c).


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Required Lenders” means, at any time, (a) at such time as there are fewer than
four Lenders hereunder, Lenders holding in the aggregate more than 75% of (i)
the unfunded Commitments, the outstanding Loans and LC Exposure and
participations therein or (ii) if the Commitments have been terminated, the
outstanding Loans and LC Exposure and participations therein, (b) at such time
as there are four to six Lenders hereunder, Lenders holding in the aggregate
more than 66 2/3% of (i) the unfunded Commitments, the outstanding Loans and LC
Exposure and participations therein or (ii) if the Commitments have been
terminated, the outstanding Loans and LC Exposure and participations therein and
(c) at such time as there are seven or more Lenders hereunder, Lenders holding
in the aggregate more than 50% of (i) the unfunded Commitments, the outstanding
Loans and LC Exposure and participations therein or (ii) if the Commitments have
been terminated, the outstanding Loans and LC Exposure and participations
therein.  The unfunded Commitments of, and the outstanding Loans and LC Exposure
and participations therein held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.


“Requirement of Law” for any Person means the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


 

--------------------------------------------------------------------------------

 20
 
“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer, the treasurer or a
vice president of the Borrower or such other representative of the Borrower as
may be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.


“Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit (subject to the terms herein) in an aggregate principal amount
not exceeding the amount set forth with respect to such Lender on Schedule 1.2,
or in the case of a Person becoming a Lender after the Closing Date, the amount
of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance Agreement executed by such Person as an assignee, as the same may be
changed  pursuant to terms hereof.  Any reduction in the Aggregate Revolving
Commitment Amount pursuant to Section 2.7 shall be applied to the Revolving
Commitment of each Lender according to its Pro Rata Share.


“Revolving Commitment Termination Date” means the earlier of (i) December 3,
2017, or (ii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure.


“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit 2.9.


“Revolving Loan” means a loan made by a Lender to the Borrower under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.


“S&P” means Standard & Poor’s.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.


 

--------------------------------------------------------------------------------

 21
 
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 9.2.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Agreement” means that certain security agreement dated as of the date
hereof in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, executed by each of the Loan Parties and the Administrative
Agent, as amended or modified from time to time.
 
“Senior Notes Indenture” means that certain indenture dated as of May 14, 2012
by and among the Loan Parties and Wells Fargo Bank, National Association, as
trustee.
 
“Senior Note Documents” means the Senior Notes Indenture, the Senior Notes and
all other documents executed and delivered in connection with the Senior Notes
Indenture and the Senior Notes.


“Senior Notes” means the “Notes” under and as defined in the Senior Notes
Indenture.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Loan Party” has the meaning set forth in Section 3.8.


“Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, joint venture, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power, or in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, are directly or indirectly owned, controlled
(intentionally lowercase) or held by the parent.  Unless otherwise indicated,
all references to “Subsidiary” hereunder means a Subsidiary of the Borrower.


“Subsidiary Loan Party” means any Material Domestic Subsidiary.


 

--------------------------------------------------------------------------------

 22
 
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Synthetic Lease Obligations” means, with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such Synthetic
Leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Traditional Franchisee” means, collectively, a franchisee of the Borrower that
(i) is not a Franchisee and (ii) is not operating under the Franchise Partner
Program.
 
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


 “Treasury Management Bank” means (a) any Person that is a Lender or an
Affiliate of a Lender at the time that it becomes a party to a Treasury
Management Agreement with any Loan Party and (b) any Lender or Affiliate of a
Lender that is a party to a Treasury Management Agreement with any Loan Party in
existence on the Closing Date.


“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(e)(ii)(B).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


 Section 1.2      Classifications of Loans and Borrowings.


For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g.  a “Revolving Loan”) or by Type (e.g.  a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. 
 
 

--------------------------------------------------------------------------------

 23
 
 “Revolving Eurodollar Loan”).  Borrowings also may be classified and referred
to by Class (e.g.  “Revolving Borrowing”) or by Type (e.g.  “Eurodollar
Borrowing”) or by Class and Type (e.g.  “Revolving Eurodollar Borrowing”).


Section 1.3       Accounting Terms and Determination.


(a)   Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 6.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies  the
Borrower that the Required Lenders wish to amend Article VII for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders; provided,
further, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to change its fiscal year end in accordance with Section 8.10
and such change effects any covenant in Article VII, then the Borrower’s
compliance with such covenant shall be determined on the basis of the fiscal
year end in effect immediately before such requested change in fiscal year end
became effective, until such covenant is amended in a manner satisfactory to the
Borrower and the Required Lenders.  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(b)           Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Article VII (including
for purposes of determining the Applicable Margin) shall be made on a Pro Forma
Basis.


Section 1.4       Terms Generally.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the word “to” means “to but excluding”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
 

--------------------------------------------------------------------------------

 24
 
Section 1.5       Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


Section 1.6       Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.7       Rates. 


The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the calculation of rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto.


ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1       General Description of Facilities.


Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which the Lenders severally agree (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with Section
2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in accordance with
Section 2.21 and (iii) each Lender agrees to purchase a participation interest
in the Letters of Credit pursuant to the terms and conditions hereof; provided,
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.


Section 2.2       Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.


Section 2.3       Procedure for Revolving Borrowings.


The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached
 
 

--------------------------------------------------------------------------------

 25
 
hereto (a “Notice of Revolving Borrowing”) (x) prior to noon on the Business Day
of the requested date of each Base Rate Borrowing and (y) prior to 2:00 p.m.
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing.  Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period).  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request.  The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $200,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.21 may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
eight.  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.


Section 2.4       Increase in Aggregate Revolving Commitments.


The Borrower may, at any time and from time to time (not to exceed three (3)
increases in the aggregate during the term of this Agreement), upon prior
written notice by the Borrower to the Administrative Agent increase the
Aggregate Revolving Commitments (but not the LC Commitment) by a maximum
aggregate amount of up to THIRTY-FIVE MILLION DOLLARS ($35,000,000) with
additional Revolving Commitments from any existing Lender with a Revolving
Commitment or new Revolving Commitments from any other Person selected by the
Borrower and acceptable to the Administrative Agent and the Issuing Bank;
provided that:


(A)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;


(C)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(D)           (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent;


(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.4, the representations and
warranties contained in Section 5.4 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.1, and (y) no Default or Event of Default exists; and
 
 

--------------------------------------------------------------------------------

 26
 
(F)           as a condition precedent to such increase, the Arrangers shall
have received reasonably satisfactory evidence that the appraised value of the
Mortgaged Properties is at least twice the amount of the Aggregate Revolving
Commitments (after giving effect to such increase).


At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).  Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  If the Aggregate Revolving Commitments are increased
in accordance with this section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of such increase and the Increase Effective Date.


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
2.17) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.


Section 2.5       Funding of Borrowings.


(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office (or 3:00
p.m. in the case of Base Rate Borrowings).  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.


(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is participating that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
greater of (i) the Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for up to two (2) days and thereafter at the rate specified for
such Borrowing.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing.  Nothing in this subsection shall be deemed
to relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


(c)           All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder,
 
 

--------------------------------------------------------------------------------

 27
 
 and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.


Section 2.6       Interest Elections.


(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Revolving Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Revolving Borrowing.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)           To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 hereto (a “Notice of Conversion/Continuation”) that is to be
converted or continued, as the case may be, (x) prior to noon on the Business
Day of the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 2:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.


(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.


(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


Section 2.7       Reduction and Termination of Commitments.


(a)           Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Commitment Termination Date.
 
 
 

--------------------------------------------------------------------------------

 28
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, however,  that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.7 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the outstanding Revolving Credit Exposures of
all Lenders.  Any such reduction in the Aggregate Revolving Commitments shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the LC Commitment.


Section 2.8       Repayment of Loans.


The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.


Section 2.9       Evidence of Indebtedness.


(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.6, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.6,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure or delay of any
Lender, the Administrative Agent in maintaining or making entries into any such
record or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.


(b)           At the request of any Lender at any time, the Borrower agrees that
it will execute and deliver to such Lender a Revolving Credit Note payable to
the order of such Lender.


Section 2.10     Prepayments.


(a)           Voluntary Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 12:00 noon not less than
three (3) Business Days prior to any such prepayment and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment, the principal amount of each
Borrowing or portion thereof to be prepaid and the Interest Period with respect
thereto, in the case of any Eurodollar Borrowings. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment.  If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date
 
 

--------------------------------------------------------------------------------

 29
 
 designated in such notice, together with accrued interest to such date on the
amount so prepaid; provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.17.  Each partial
prepayment of any Revolving Loan that is a Eurodollar Loan shall be in a minimum
amount of $1,000,000 and in integral multiples of $500,000, and each partial
prepayment of any Revolving Loan that is a Base Rate Loan shall be in a minimum
amount of $200,000 and in integral multiples of $100,000.  Subject to Section
2.23, each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing.
 
(b)           Mandatory Prepayments of Loans.


(i)           Revolving Commitments.  If for any reason the Revolving Credit
Exposure of all Lenders at any time exceeds the Aggregate Revolving Committed
Amount then in effect, (i) the Borrower shall immediately prepay Revolving Loans
and/or provide Cash Collateral for the LC Exposure in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
provide Cash Collateral for the LC Exposure pursuant to this Section 2.10(b)(i)
unless after the prepayment in full of the Revolving Loans, the Revolving Credit
Exposure of all Lenders at any time exceeds the Aggregate Revolving Committed
Amount.


(ii)           Dispositions.  The Borrower shall prepay the Loans and/or provide
Cash Collateral for the LC Exposure as hereinafter provided, in an aggregate
amount equal to 100% of the Net Cash Proceeds of all sales, transfers and
dispositions of property pursuant to Sections 8.5(d) or (e) to the extent that
the aggregate of such Net Cash Proceeds pursuant to Section 8.5(d) exceeds
$20,000,000 in the aggregate in any fiscal year and/or $50,000,000 in the
aggregate during the term of this Agreement and the aggregate of such Net Cash
Proceeds pursuant to Section 8.5(e) exceeds $75,000,000, to the extent such Net
Cash Proceeds are not reinvested in Eligible Assets within 180 days of the date
of such sale, transfer or disposition.  Any prepayment pursuant to this clause
(ii) shall permanently reduce the Aggregate Revolving Commitment Amount on a
dollar for dollar basis and shall be applied as set forth in clause (iv) below.


(iii)            Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or provide Cash Collateral for the LC Exposure as
hereinafter provided, in an aggregate amount equal to 100% of such Net Cash
Proceeds.  Any prepayment pursuant to this clause (iii) shall be applied as set
forth in clause (iv) below.


(iv)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.10(b) shall be applied as follows:


(A)           with respect to all amounts prepaid pursuant to Section 2.10(b)(i)
to Revolving Loans and (after all Revolving Loans have been repaid) to provide
Cash Collateral for the LC Exposure; and


(B)           with respect to all amounts prepaid pursuant to Section
2.10(b)(ii) and Section 2.10(b)(iii) to Revolving Loans and (after all Revolving
Loans have been repaid) to provide Cash Collateral for the LC Exposure.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.10(b) shall be
subject to Section 2.17, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.
 
 

--------------------------------------------------------------------------------

 30
 
Section 2.11     Interest on Loans.


(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time plus the Applicable Margin in effect from time
to time, and the Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus the Applicable Margin in effect from time to time.


(b)           If an Event of Default has occurred or is continuing at the
request of the Required Lenders, and at any time after acceleration of the Loans
pursuant to the last paragraph of Section 9.1, the Borrower shall pay interest
(“Default Interest”) with respect to all Eurodollar Loans at the rate otherwise
applicable for the then-current Interest Period plus an additional 2% per annum
until the last day of such Interest Period, and thereafter, and with respect to
all Base Rate Loans and all other Obligations hereunder (other than Loans), at
an all-in rate in effect for Base Rate Loans, plus an additional 2% per annum.
 
(c)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Commitment Termination Date.  Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination
Date.  Interest on any Loan which is converted into a Loan of another Type or
which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof.  All Default Interest shall be payable on demand.
 
(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.12     Fees.


(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent in the Fee Letter.


(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Margin (determined daily in accordance with Schedule 1.1(a)) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period; provided, that (A) no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (B) any commitment fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.  Accrued
commitment fees shall be payable in arrears on the last Business Day of each
calendar quarter and on the Revolving Commitment Termination Date, commencing on
the first such date after the Closing Date; provided, further, however, that any
commitment fees accruing after the Revolving Commitment Termination Date shall
be payable on demand.  For purposes of computing commitment fees with respect to
the Revolving Commitments,
 
 

--------------------------------------------------------------------------------

 31
 
 the Revolving Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure of such Lender.


(c)           (i) The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to such Lender’s
participation in each Letter of Credit, which shall accrue at the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date); provided, however, any letter of credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to Section 2.21 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.23(a)(iv), with the
balance of such fee, if any, payable to the Issuing Bank for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5.  If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders while any Event of Default exists, all letter of
credit fees shall accrue at the Default Rate.  Accrued letter of credit fees
shall be due and payable quarterly in arrears on the first Business Day after
the end of each calendar quarter, commencing with the first such date to occur
after the first Letter of Credit is issued, and ending on the Revolving
Commitment Termination Date, and thereafter accrued letter of credit fees shall
be payable on demand.


(ii)  The Borrower agrees to pay to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate set forth in the Fee Letter on the
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Accrued fronting fees shall be due and payable quarterly in arrears
on the tenth day after the end of each calendar quarter in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit and ending on the Revolving Commitment Termination Date,
and thereafter accrued fronting fees shall be payable on demand.


Section 2.13     Computation of Interest and Fees.


(a)           Other than calculations in respect of the Base Rate (which shall
be made on the basis of actual number of days elapsed in a 365/366 day year),
all computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Adjusted Total Debt to EBITDAR Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
 
 

--------------------------------------------------------------------------------

 32
 
 proper calculation of the Adjusted Total Debt to EBITDAR Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under Section 2.11(b),
2.12(c) or 2.21(d), or under Article IX.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.


Section 2.14     Inability to Determine Interest Rates.


If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,


(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant interbank market,
adequate means do not exist for ascertaining LIBOR for such Interest Period, or


(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Loans or to continue or convert outstanding Loans
as or into Eurodollar Loans shall be suspended and (ii) all such affected Loans
shall be converted into Base Rate Loans on the last day of the then current
Interest Period applicable thereto unless the Borrower prepays such Loans in
accordance with this Agreement.  In the event of a determination described in
the preceding sentence with respect to the Adjusted LIBO Rate component of the
Base Rate, the utilization of the Adjusted LIBO Rate component in determining
the Base Rate shall be suspended until the Administrative Agent revokes such
notice.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.


Section 2.15     Illegality.


If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended.  In the case of the making of a Eurodollar
Revolving Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Revolving Borrowing for the same Interest Period and if
the affected Eurodollar Loan is
 
 

--------------------------------------------------------------------------------

 33
 
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.


Section 2.16     Increased Costs.


(a)           If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;


(ii)           impose on any Lender, the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
or
 
(iii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender or Issuing Bank on the Borrower (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender or Issuing Bank, within ten (10) days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital (or on the capital of such Lender’s or
Issuing Bank’s parent corporation) as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or the Issuing Bank or such Lender’s or Issuing Bank’s parent corporation
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies or the policies of such Lender’s or Issuing
Bank’s parent corporation with respect to capital adequacy) then, from time to
time, within ten (10) days after receipt by the Borrower of written demand by
such Lender or Issuing Bank (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender or Issuing Bank, as applicable, such
additional amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or Issuing Bank’s parent corporation for any such reduction suffered.
 
 

--------------------------------------------------------------------------------

 34
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within ten (10) days after
receipt thereof.


(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.


Section 2.17     Funding Indemnity.


In the event of (a) the payment or prepayment of any principal of a Eurodollar
Loan other than on the last day of the Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date or in the amount specified
in any applicable notice (regardless of whether such notice is withdrawn or
revoked) or (d) any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.20(b) then, in any such event, the Borrower shall
compensate each Lender, within ten (10) days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  A certificate
as to any additional amount payable under this Section 2.17 submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.


Section 2.18     Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
 
(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.18) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
 
 

--------------------------------------------------------------------------------

 35
 
(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 2.18) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Tax Indemnifications.  (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.18) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the Issuing Bank for any reason fails to pay indefeasibly to
the Administrative Agent as required pursuant to Section 2.18(c)(ii) below.
 
(ii)           Each Lender and the Issuing Bank shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the Issuing Bank (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (y) the Administrative Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.4(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the Issuing Bank, in
each case, that are payable or paid by the Administrative Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing Bank, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
 
 
 

--------------------------------------------------------------------------------

 36
 
(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 2.18, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal
 
 

--------------------------------------------------------------------------------

 37
 
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.18-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.18-2 or Exhibit 2.18-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.18-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
 

--------------------------------------------------------------------------------

 38
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.18 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 2.18, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 2.18 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
 
(g)           Defined Terms.  For purposes of this Section 2.18, the term
“Lender” includes any Issuing Bank, and the term “applicable law” includes
FATCA.
 
(h)           Survival.  Each party’s obligations under this Section 2.18 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.
 
Section 2.19     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon, on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 2.16,
2.17 and 2.18 and 10.3 may be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of (i) the Lenders to each Lender in accordance with its
Pro Rata Share (or other applicable share as provided herein) and (ii) any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest
 
 

--------------------------------------------------------------------------------

 39
 
 thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements, then due to such parties.


(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans that would result in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.22 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Exposure to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.


(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5(b), 2.19(d), 2.21(d), or 11.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
 

--------------------------------------------------------------------------------

 40
 
Section 2.20     Mitigation of Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.16, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, the Issuing Bank or any Governmental Authority for the account of any
Lender or the Issuing Bank pursuant to Section 2.18,  then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.16 or Section 2.18, as the case may be,  in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous  to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with such designation or assignment.


(b)           If any Lender requests compensation under Section 2.16, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, the Issuing Bank or any Governmental Authority for the account of any
Lender or the Issuing Bank pursuant to Section 2.18, or if any Lender is a
Defaulting Lender, then the Borrower may, at its sole  expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b)) all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender); provided, that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
(ii) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.4(b), (iii) such Lender shall have received payment of
an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts), (iv)
such assignment does not conflict with applicable Laws and (v) in the case of a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in future
claims for such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.


Section 2.21     Letters of Credit.


(a)           (i) On any Business Day during the Availability Period, the
Issuing Bank, in reliance upon the agreements of the other Lenders pursuant to
this Section 2.21, agrees to issue, at the request of the Borrower, standby
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided, however, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or in the case of any extension thereof, one year after
such extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date and (ii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment, (B) the aggregate LC Exposure, plus the
aggregate outstanding Revolving Loans would exceed the Aggregate Revolving
Commitment Amount or (C) the aggregate outstanding amount of the Revolving Loans
of any Lender plus such Lender’s Pro Rata Share of the outstanding amount of all
LC Exposure would exceed such Lender’s Revolving Commitment.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the Letter of Credit so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
 
 

--------------------------------------------------------------------------------

 41
 
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.


(ii)  The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:  (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; (B)
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank (provided, however, the Issuing Bank agrees that it will not adopt
policies for the sole purpose of preventing the issuance of Letters of Credit
hereunder); (C) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$500,000.00; (D) such Letter of Credit is to be denominated in a currency other
than Dollars; or (E) any Lender is at that time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Exposure as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.  The Issuing Bank shall not amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue the Letter of Credit
in its amended form under the terms hereof.  The Issuing Bank shall be under no
obligation to amend any Letter of Credit if (A) the Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.  The Issuing Bank shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Issuing Bank shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Article
X with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and LC Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Bank.


(iii)  Upon the issuance of each Letter of Credit, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in such Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit.  Furthermore, each Lender acknowledges and confirms that
it has a participation interest in the liability of the Issuing Bank under the
Existing Letters of Credit equal to such Lender’s Pro Rata Share of the
Revolving Loans.  The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.  Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.


(b)           To request the issuance of a Letter of Credit (or any amendment or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice signed by a
Responsible Officer of the Borrower by 11:00 a.m. at least three (3) Business
Days prior to the requested date of such issuance (or such later date and time
as the
 
 

--------------------------------------------------------------------------------

 42
 
 Administrative Agent and the Issuing Bank may agree in a particular instance in
their sole discretion) the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended or extended as the case may be), the
expiration date of such Letter of Credit, the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend or extend such Letter of Credit.  In
addition to the satisfaction of the conditions in Article IV, the issuance of
such Letter of Credit (or any amendment which increases the amount of such
Letter of Credit) will be subject to the further conditions that such Letter of
Credit shall be in such form and contain such terms as the Issuing Bank shall
approve and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, however,  that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.


(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from any Lender, any Loan
Party or the Administrative Agent on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
Section 2.21(a) or that one or more conditions specified in Article IV are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit or enter into the
applicable amendment, as the case may be, in accordance with the Issuing Bank’s
usual and customary business practices.


(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Lenders with respect to
such LC Disbursement.  The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any LC Disbursements paid by the
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind.  Unless the Borrower shall have notified the Issuing
Bank and the Administrative Agent prior to 11:00 a.m.  on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
the conditions precedent set forth in Section 4.2 (other than delivery of a
Notice of Revolving Borrowing) shall be applicable and provided, further that,
after giving effect to such Borrowing, the aggregate LC Exposure (plus the
aggregate outstanding Revolving Loans of all Lenders) shall not exceed the
Aggregate Revolving Commitment Amount.  The Administrative Agent shall notify
the Lenders of such Borrowing in accordance with Section 2.3, and each Lender
shall make the proceeds of its Base Rate Loan included in such Borrowing
available (and the Administrative Agent may apply Cash Collateral for such
purpose) to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.  Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this Section 2.21(d) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
 

--------------------------------------------------------------------------------

 43
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then the Administrative Agent shall
promptly notify the Lenders of such unreimbursed LC Disbursement, and each
Lender (other than the Issuing Bank) shall be obligated to fund the
participation that such Lender purchased pursuant to subsection (a) in an amount
equal to its Pro Rata Share of such LC Disbursement on and as of the date which
such Base Rate Borrowing should have occurred.  If the Borrower shall fail to
reimburse the Issuing Bank as provided above for a LC Disbursement, the
unreimbursed amount shall bear interest at a rate equal to the Base Rate plus
the Applicable Margin plus an additional 2% per annum, it being understood and
agreed that such interest shall be for the account of each Lender on a pro forma
basis after its funding of its participation of such unreimbursed LC
Disbursement as provided below.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or  any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided, however, that each Lender’s obligation to make
Base Rate Loans pursuant to Section 2.21(d) is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Notice of
Revolving Borrowing).  No such funding by a Lender of its Pro Rate Share of any
LC Disbursement shall relieve or otherwise impair the obligation of the Borrower
to reimburse the Issuing Bank for the amount of any payment made by the Issuing
Bank under any Letter of Credit, together with interest as provided herein.  On
the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing
Bank.  Whenever, at any time after the Issuing Bank has received from any such
Lender the funds for its participation in a LC Disbursement, the Issuing Bank
(or the Administrative Agent on its behalf) receives any payment on account
thereof (including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent or the Issuing Bank, as the case
may be, will distribute to such Lender its Pro Rata Share of such payment;
provided however, if any such payment received by the Administrative Agent for
the account of the Issuing Bank is required to be returned under any of the
circumstances described in Section 11.13 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Administrative Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.


(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) and (e) of this Section 2.21 on
the due date therefor then, without limiting the other provisions of this
Agreement, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation.  A certificate of the Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.21(f) shall be conclusive absent manifest error.


(g)           The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
 
 

--------------------------------------------------------------------------------

 44
 
(i)           Any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document;


(ii)           The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;


(iii)           Any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           Any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, defense available to, or provide a
right of setoff against, the Borrower or any Subsidiary; or


(vi)           The existence of a Default or an Event of Default.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.


Each Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LC Document.  The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  Neither the
Administrative Agent, the Issuing Bank, the Lenders nor any correspondent,
 
 

--------------------------------------------------------------------------------

 45
 
participant or assignee of the Issuing Bank nor any Related Party of any of the
foregoing shall have any liability or responsibility for any of the matters
described in clauses (i) through (v) of Section 2.21(g) or by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence  arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof.  The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(h)           Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, the rules of ISP shall apply to each
standby Letter of Credit and shall, as to matters not governed by the ISP, be
governed by and construed in accordance with the laws of the State of Georgia so
long as the Borrower has requested that Georgia law be applicable in such
circumstances in the letter of credit application executed by the Borrower in
connection with such Letter of Credit.


Section 2.22     Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Bank, as the case may be, (i) if the Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an LC Borrowing or (ii) if, five (5) Business
Days prior to the Revolving Commitment Termination Date, any LC Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all LC Exposure.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Issuing Bank, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.23(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders  and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all balances therein, and all other property so provided
as collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash
 
 

--------------------------------------------------------------------------------

 46
 
Collateral may be applied pursuant to Section 2.22(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.10, 2.21, 2.23 or 8.2 in respect of Letters of Credit shall be held
and applied in satisfaction of the specific LC Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 9.2) and (y) the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


Section 2.23     Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendment.  The Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.2.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank
 
 

--------------------------------------------------------------------------------

 47
 
 as a result of any judgment of a court of competent jurisdiction obtained by
any Lender or the Issuing Bank against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans, LC Borrowings in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans, LC Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and LC Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)           Certain Fees.  The Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.12(b) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive letter
of credit fees as provided in Section 2.12(c).


(iv)           Reallocation of Pro Rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Sections 2.21 and Article III, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.23(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.
 
 

--------------------------------------------------------------------------------

 48
 
ARTICLE III
 
THE GUARANTY


Section 3.1       The Guaranty.
 
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Hedging Bank, each Treasury Management Bank and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Hedging Agreements entered into with a Hedging Bank or
Treasury Management Agreement entered into with a Treasury Management Bank (i)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (ii)
the Obligation of a Guarantor that are guaranteed under this Guaranty shall
exclude any Excluded Swap Obligations with respect to such Guarantor.
 
Section 3.2       Obligations Unconditional.
 
The obligations of the Guarantors under Section 3.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Hedging Agreements
entered into with a Hedging Bank or Treasury Management Agreement entered into
with a Treasury Management Bank, or any other agreement or instrument referred
to therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 3.1 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article III until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Hedging Agreement entered into with a Hedging Bank, or any
Treasury Management Agreement entered
 

--------------------------------------------------------------------------------

 49
 
into with a Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Hedging Agreements entered into with a
Hedging Bank or such Treasury Management Agreements entered into with a Treasury
Management Bank shall be done or omitted;
 
(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Hedging Agreement
entered into with a Hedging Bank or any Treasury Management Agreement entered
into with a Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Hedging Agreements entered into with a
Hedging Bank or such Treasury Management Agreements entered into with a Treasury
Management Bank shall be waived or any other guarantee of any of the Obligations
or any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
 
(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or
 
(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedging Agreement entered into with a Hedging Bank or
any Treasury Management Agreement entered into with a Treasury Management Bank,
or any other agreement or instrument referred to in the Loan Documents, such
Hedging Agreements entered into with a Hedging Bank or such Treasury Management
Agreements entered into with a Treasury Management Bank, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
 
Section 3.3       Reinstatement.
 
The obligations of the Guarantors under this Article III shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of external counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
 
Section 3.4       Certain Additional Waivers.
 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 3.2 and through the exercise of rights of
contribution pursuant to Section 3.6.
 
Section 3.5       Remedies.
 
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be
 
 

--------------------------------------------------------------------------------

 50
 
declared to be forthwith due and payable as provided in Section 9.2 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.2) for purposes of Section 3.1 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 3.1.  The Guarantors
acknowledge and agree that their obligations hereunder are secured to the extent
and in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof.
 
Section 3.6       Rights of Contribution.
 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.
 
Section 3.7       Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Article III is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.
 
Section 3.8       Keepwell.
 
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article III by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article III
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 51
 


ARTICLE IV


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 4.1       Conditions To Effectiveness.


The obligations of the Lenders to make initial Loans hereunder, the obligation
of the Issuing Bank to issue any initial Letter of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.2):


(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or any Arranger.


(b)           The Administrative Agent (or its counsel) shall have received (i)
a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) if requested by any
Lender, the duly executed Revolving Credit Notes payable to such Lender and
(iii) the other Loan Documents, each properly executed by a Responsible Officer
of the signing Loan Party;
 

 
(c)  
The Administrative Agent (or its counsel) shall have received:



(i)           a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, authorizing the execution, delivery and performance of
the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Loan Documents
to which it is a party; and


(ii)           certified copies of the articles of incorporation or other
charter documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation or formation of such Loan Party.


(d)           The Administrative Agent (or its counsel) shall have received a
favorable written opinion of Hunton & Williams, LLP, counsel to the Loan
Parties, and Scarlett May, General Counsel of the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Loan Parties, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request;


(e)           Receipt by the Administrative Agent of the following:
 
(i)           searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
 
 

--------------------------------------------------------------------------------

 52
 
(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)           all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank and undated stock powers attached thereto;
 
(iv)           searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices; and
 
(v)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties.
 
(f)           Receipt by the Administrative Agent of (i) Real Property Security
Documents (other than to the extent permitted to be delivered after the Closing
Date under Section 6.15) with respect to the fee interest of any Loan Party in
the Mortgaged Properties identified on Schedule 6.13(c) and (ii) evidence
reasonably satisfactory to the Administrative Agent and the Arrangers that the
appraised value of such Mortgaged Properties is at least $100,000,000.
 
(g)           Receipt by the Administrative Agent of copies of insurance
policies or certificates of insurance of the Loan Parties evidencing liability
and casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Administrative Agent as additional
insured (in the case of liability insurance) or Lender’s loss payee (in the case
of hazard insurance) on behalf of the Lenders.


(h)           The Administrative Agent (or its counsel) shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2;


(i)             Receipt by the Administrative Agent of Deposit Account Control
Agreements for each of the Borrower’s and each Guarantor’s deposit accounts
other than those deposit accounts identified on Schedule 6.14;


(j)            Receipt by the Administrative Agent of duly executed Notices of
Revolving Borrowing, if applicable;


(k)           Receipt by the Administrative Agent of certified copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Contractual Obligation of each Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;


(l)           Receipt by the Administrative Agent of evidence satisfactory to
the Administrative Agent that the Existing Credit Agreement has been terminated
and all interest, fees and principal accrued thereunder through the Closing Date
will be paid in full from the initial Revolving Loans under this Agreement; and
 
 

--------------------------------------------------------------------------------

 53
 
(m)         Receipt by the Administrative Agent of all other documents and
information as the Administrative Agent reasonably requests.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Section 4.2       Each Credit Event.


The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:


(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist or would
result;


(b)           all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto or, if such representations and warranties relate solely to an earlier
date, were true and correct as of such earlier date; and


(c)           the Administrative Agent shall have received such other
documents,  certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.


Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.2.


Section 4.3       Delivery of Documents.


All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this Article IV, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Revolving Credit Notes, in sufficient counterparts or copies
for each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.
 
 

--------------------------------------------------------------------------------

 54
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:


Section 5.1       Existence; Power.


The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation or limited liability company
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.


Section 5.2       Organizational Power; Authorization.


The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder action.  This Agreement has been duly executed and delivered by each
Loan Party, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against the Borrower or such Loan Party (as the
case may be) in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.


Section 5.3       Governmental Approvals; No Conflicts.


The execution, delivery and performance by each Loan Party of this Agreement,
and by each Loan Party of the other Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except (i) those as have been obtained or
made and are in full force and effect and (ii) filings to perfect the Liens
created by the Collateral Documents, (b) will not violate any applicable law,
rule or regulation or the charter, bylaws or other organizational documents of
the Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens created
under the Loan Documents or Permitted Liens.


Section 5.4       Financial Statements.


The Borrower has furnished to each Lender the audited consolidated balance sheet
of the Borrower and its Subsidiaries as of June 4, 2013 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended audited by KPMG L.L.P.  Such financial statements fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied.  Since June 4, 2013,
there have been no changes with respect to the Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

 55
 
Section 5.5       Litigation and Environmental Matters.


(a)           No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability against the Borrower or any Loan
Party of this Agreement or any other Loan Document.


(b)           Neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, except for any failure
or Environmental Liability that would not have a Material Adverse Effect.


Section 5.6       Compliance with Laws and Agreements.


The Borrower and each Subsidiary is in compliance with (a) all applicable laws,
rules, regulations, judgments, orders and rulings of any Governmental Authority,
and (b) all indentures, agreements or other instruments binding upon it or its
properties, except in either case where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 5.7       Investment Company Act, Etc.


Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”,
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.


Section 5.8       Taxes.


The Borrower and its Subsidiaries and each other Person for whose taxes the
Borrower or any Subsidiary could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except  (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  As of the Closing Date, the charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.


Section 5.9       Margin Regulations.


None of the proceeds of any of the Loans or Letters of Credit will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U as
 
 

--------------------------------------------------------------------------------

 56
 
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the applicable Margin Regulations.


Section 5.10     ERISA.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans.


Section 5.11     Ownership of Property; Insurance.


(a)           As of the Closing Date, each of the Borrower and its Subsidiaries
has good title to, or valid leasehold or other appropriate legal interests in,
all of its real and personal property material to the operation of its business
free and clear of any Liens except Permitted Liens.


(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights, franchises, licenses, and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not have a
Material Adverse Effect.


(c)           The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of such Persons, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.


(d)           The Borrower and its Subsidiaries maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.


Section 5.12     Disclosure.


The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the other reports (including without limitation all reports
that the Borrower is required to file with the SEC), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender or anyone on their behalf in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contain any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 
 

--------------------------------------------------------------------------------

 57
 
Section 5.13     Labor Relations.


There are no strikes, lockouts or other material labor disputes, or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority.  All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


Section 5.14     Subsidiaries; Equity Interests.


As of the Closing Date, Schedule 5.14 sets forth the name of each Subsidiary and
identifies each Material Subsidiary, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.


Section 5.15      Solvency.


The Borrower and its Subsidiaries are Solvent on a consolidated basis.


Section 5.16      Senior Indebtedness.


The Obligations rank at least pari passu in right of payment with all
obligations of the Loan Parties under the Senior Note Documents.  The
Indebtedness under the Senior Note Documents is unsecured Indebtedness and does
not contain any covenants or defaults, taken as a whole, that are materially
more restrictive than those contained in this Agreement.


Section 5.17     Perfection of Security Interests.


The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.


Section 5.18     OFAC.


Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.
 
 

--------------------------------------------------------------------------------

 58
 
ARTICLE VI


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:


Section 6.1     Financial Statements and Other Information.


The Borrower will deliver to the Administrative Agent and each Lender:


(a)           as soon as available and in any event upon the earlier of the date
that is 90 days after the end of each fiscal year of Borrower and the date that
is 2 days after such information is filed with the SEC, a copy of the annual
audited report for such fiscal year for the Borrower and its Subsidiaries,
containing consolidated balance sheets of the Borrower and its Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows (together with all footnotes
thereto) of the Borrower and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and reported on by KPMG L.L.P. or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation  and without any qualification
or exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such fiscal
year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;


(b)           as soon as available and in any event upon the earlier of the date
that is 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and the date that is 2 days after such information
is filed with the SEC, an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal quarter and the related
unaudited consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;


(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or treasurer, (i) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) setting forth
in reasonable detail calculations demonstrating compliance with Article VII,
(iii) setting forth whether the Borrower is in compliance with Section 6.11 and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Borrower’s most recent audited financial statements
referred to in Section 5.4 or which have been previously delivered hereunder
and, if any change has occurred, specifying the effect  of such change on the
financial statements accompanying such certificate;
 
 

--------------------------------------------------------------------------------

 59
 
(d)           as soon as available and in any event within 30 days after the end
of each fiscal month of the Borrower, an unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal month and the
related unaudited consolidated statements of income of the Borrower and its
Subsidiaries for such fiscal month and the then elapsed portion of such fiscal
year and unaudited consolidated statements of cash flows for the then elapsed
portion of such fiscal year, all certified by the chief financial officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal quarterly and year-end
adjustments and the absence of footnotes;


(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or any Governmental Authority succeeding to any or all functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and


(f)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and  financial condition
of the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request;


(g)           concurrently with the financial statement referred to in clause
(a) above, beginning with the fiscal year ending June 3, 2014 (i) financial
projections for the Borrower and its Subsidiaries containing pro forma income
statement, balance sheet and cash flow statement for each quarter of the next
fiscal year and (ii) an updated corporate chart for the Borrower and its
Subsidiaries; and


(h)           commencing with the Borrower’s first fiscal quarter for which the
Borrower is required, and continuing for so long as the Borrower is required,
pursuant to FASB Accounting Standards of Codification No. 810, as amended (“ASC
810”), or any other authoritative accounting guidance (collectively,
“Authoritative Guidance”), to consolidate its Franchisees or any other less than
100% owned entity not previously required, under GAAP as in effect on the
Closing Date, to be so consolidated (collectively, the “Consolidated Entities”),
each set of financial statements delivered pursuant to paragraphs (a) and (b)
above shall be accompanied by unaudited financial statements of the character
and for the dates and periods as in said paragraphs (a) and (b) covering each of
the following:


(i)           the Borrower and its Subsidiaries on a consolidated basis, before
giving effect to any consolidation of the Consolidated Entities;


(ii)          the Consolidated Entities on a consolidated basis; and


(iii)         consolidating statements reflecting eliminations or adjustments
required in order to reconcile the consolidated statements referred to in
subclauses (i) and (ii) above with the consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to paragraphs (a) and (b)
above,


setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to Authoritative Guidance, with the Borrower’s
fiscal quarter that is four fiscal quarters following such consolidation) in
comparative form the figures for the corresponding periods in the previous
fiscal year.
 
 

--------------------------------------------------------------------------------

 60
 
Documents required to be delivered pursuant to Section 6.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or e-mail) of the
posting of any such documents and provide to the Administrative Agent by e-mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, MLPF&S, the Issuing Bank and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and MLPF&S shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”


 Section 6.2      Notices of Material Events.


The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:


(a)           the occurrence of any Default or Event of Default;


(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval  required under any Environmental Law, (ii) becomes subject to
any Environmental Liability, (iii) receives notice of any claim with respect to
any Environmental Liability, or (iv) becomes aware of any basis for any
Environmental
 
 

--------------------------------------------------------------------------------

 61
 
Liability, and in each of the preceding clauses, which individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;


(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and


(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


 Section 6.3      Existence; Conduct of Business.


The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided, however, that nothing in this Section shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 8.2.


Section 6.4       Compliance with Laws, Etc.


The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


 Section 6.5      Payment of Obligations.


The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (i) (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to make payment thereof, when aggregated with all other such unpaid
obligations and liabilities, could not reasonably be expected to result in a
Material Adverse Effect or (iii) the failure to make payment thereof could not
result in a statutory Lien.


Section 6.6       Books and Records.


The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.


 

--------------------------------------------------------------------------------

 62
 
Section 6.7       Visitation, Inspection, Etc.


The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.


Section 6.8       Maintenance of Properties; Insurance.


The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain good and marketable title to all property subject to no Liens except
Permitted Liens and keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations, (c) without limiting the foregoing, (i) maintain, if
available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent, (ii) furnish to
the Administrative Agent evidence of the renewal (and payment of renewal
premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area and (d) cause the Administrative Agent and its successors
and/or assigns to be named as lender’s loss payee or mortgagee as its interest
may appear, and/or additional insured with respect to any such insurance
providing liability coverage or coverage in respect of any Collateral, and cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty days (or
such lesser amount as the Administrative Agent may agree) prior written notice
before any such policy or policies shall be altered or canceled.


Section 6.9       Use of Proceeds and Letters of Credit.


The Borrower will use the proceeds of all Loans to refinance Indebtedness under
the Existing Credit Agreement on the Closing Date, and, thereafter, to fund
future permitted acquisitions, to finance working capital needs, to finance
capital expenditures and for other general and/or lawful corporate purposes of
the Borrower and its Subsidiaries, including share repurchases permitted
hereunder.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.  All Letters of Credit will be used for general corporate purposes.


Section 6.10     Additional Subsidiaries.


If any additional Material Domestic Subsidiary is acquired or formed after the
Closing Date or any Subsidiary becomes a Material Domestic Subsidiary after the
Closing Date, the Borrower will, within thirty (30) days after such Material
Domestic Subsidiary is acquired or formed or such Subsidiary becomes a Material
Domestic Subsidiary, notify the Administrative Agent and the Lenders thereof and
will (A) cause such Material Domestic Subsidiary become a Guarantor by executing
and delivering to the
 
 

--------------------------------------------------------------------------------

 63
 
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (B) cause such
Material Domestic Subsidiary to deliver simultaneously therewith similar
documents applicable to such Material Domestic Subsidiary required under Section
4.1 as reasonably requested by the Administrative Agent, a supplement to each of
the Pledge Agreement and the Security Agreement, documents of the types referred
to in Sections 4.1(c) and (e), and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B)), all
in form and substance reasonably satisfactory to the Administrative Agent.


Section 6.11     Additional Guaranties.


If at the end of any Fiscal Quarter of the Borrower:


(a)           the total assets of Subsidiaries that are not Guarantors
constitute more than five percent (5%) of the total assets of the Consolidated
Companies, or


(b)           the Consolidated Net Income of Subsidiaries that are not
Guarantors constitute more than five percent (5%) of the Consolidated Net Income
of the Consolidated Companies,


then the Borrower shall (i) notify the Administrative Agent thereof in the
certificate delivered pursuant to Section 6.1(c) for such fiscal quarter and
(ii) within 15 days thereafter, (A) cause the appropriate number of Subsidiaries
to become Guarantors (by executing and delivering to the  Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose) and (B) cause such Subsidiary to deliver
simultaneously therewith similar documents required under Section 4.1 as
reasonably requested by the Administrative Agent, a supplement to each of the
Pledge Agreement and the Security Agreement, documents of the types referred to
in Sections 4.1(c) and (e), and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B)), all
in form and substance reasonably satisfactory to the Administrative Agent.


Section 6.12     Additional Guarantors.


Notwithstanding the provisions of Section 6.10, if at any time any Domestic
Subsidiary that is not a Guarantor provides a guarantee of any Person’s
obligations with respect to the Senior Note Documents, then promptly (and in any
event within five (5) days), the Borrower will cause such Domestic Subsidiary to
(A) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose and (B) deliver simultaneously therewith similar
documents applicable to such Domestic Subsidiary required under Section 4.1 as
reasonably requested by the Administrative Agent, a supplement to each of the
Pledge Agreement and the Security Agreement, documents of the types referred to
in Sections 4.1(c) and (e), and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.


Section 6.13     Pledged Assets.


(a)           Equity Interests.  The Borrower will cause (a) 100% of the issued
and outstanding Equity Interests of each Domestic Subsidiary (other than the
Equity Interests of the Subsidiaries specifically described on Schedule 6.13(a),
in each case, solely for so long as any Lien on such Equity Interests existing
on the Closing Date remains in effect; provided that in the event of the
termination or release of any such Lien, the applicable Loan Party promptly
shall cause such Equity Interests to be subject to a security
 
 

--------------------------------------------------------------------------------

 64
 
interest in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, pursuant to the terms of the Pledge Agreement) owned by the
Borrower or any other Loan Party and (b) 66% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956 2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956 2(c)(2)) in each Foreign Subsidiary directly owned by
a Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent.


(b)           Personal Property.  Cause all personal property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents or, with respect to any such
property acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall request (subject to Permitted Liens)
and, in connection with the foregoing, deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, landlord’s waivers and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.


(c)           Real Property.  Cause the Mortgaged Properties to be subject at
all times to first priority, valid and title insured Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the Collateral
Documents (subject to Permitted Liens) and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation and take such other
actions as the Administrative Agent may request from time to time to maintain
such Liens and their priority.


Section 6.14     Deposit Account Control Agreements.
 
Maintain cash in deposit accounts for which the Administrative Agent has
received Deposit Account Control Agreements; provided, that, the Borrower shall
have thirty (30) days (or such longer period as the Administrative Agent may
agree in its sole discretion) following the Closing Date to close the deposit
accounts identified on Schedule 6.14 or provide Deposit Account Control
Agreements for such deposit accounts; provided, further, that all cash held in
any deposit account that is closed pursuant to the above proviso shall be moved
to a deposit account for which the Administrative Agent has received a Deposit
Account Control Agreement.


Section 6.15     Post-Closing Requirements.


Within thirty (30) days following the Closing Date, provide to the
Administrative Agent (a) an environmental assessment report as to each Mortgaged
Property, in form and substance and from professional firms reasonably
acceptable to the Administrative Agent and (b) maps or plats of an as-built
survey of the sites of each Mortgaged Property certified to the Administrative
Agent and the title insurance company issuing the ALTA mortgagee title insurance
policies in a manner reasonably satisfactory to each of the Administrative Agent
and such title insurance company, dated a date
 
 

--------------------------------------------------------------------------------

 65
 
 reasonably satisfactory to each of the Administrative Agent and such title
insurance company by an independent professional licensed land surveyor.


ARTICLE VII


FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:


 Section 7.1    Minimum Consolidated Fixed Charge Coverage Ratio.


The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, a Consolidated Fixed Charge Coverage Ratio of not less than the ratio
set forth below for such Fiscal Quarter:


Fiscal Quarter Ending on or about:
 
Minimum Consolidated
 Fixed Charge Coverage Ratio
December 3, 2013
1.50:1.00
March 4, 2014
1.40:1.00
June 3, 2014
1.30:1.00
September 2, 2014
1.30:1.00
December 2, 2014
1.35:1.00
March 3, 2015
1.35:1.00
June 2, 2015
1.40:1.00
September 1, 2015
1.45:1.00
December 1, 2015
1.50:1.00
March 1, 2016
1.55:1.00
May 31, 2016
1.60:1.00
August 30, 2016
1.60:1.00
November 29, 2016
1.65:1.00
February 28, 2017
1.65:1.00
June 6, 2017
1.70:1.00





Section 7.2     Maximum Adjusted Total Debt to EBITDAR Ratio.


The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than the ratio
set forth below for such Fiscal Quarter:


Fiscal Quarter Ending on or about:
Maximum Adjusted Total
Debt to EBITDAR Ratio
December 3, 2013
4.50:1.00
March 4, 2014
4.75:1.00
June 3, 2014
5.00:1.00
September 2, 2014
5.00:1.00
December 2, 2014
4.85:1.00
March 3, 2015
4.85:1.00



 
 

--------------------------------------------------------------------------------

 66
 
June 2, 2015
4.75:1.00
September 1, 2015
4.75:1.00
December 1, 2015
4.50:1.00
March 1, 2016
4.50:1.00
May 31, 2016
4.40:1.00
August 30, 2016
4.40:1.00
November 29, 2016
4.30:1.00
February 28, 2017
4.30:1.00
June 6, 2017
4.25:1.00

 
 
 
Section 7.3      Capital Expenditures.


 The Consolidated Companies will not make Capital Expenditures in excess of (a)
$40,000,000 in each of the fiscal years ending June 3, 2014 and June 2, 2015 and
(b) $45,000,000 in any fiscal year thereafter.
 


ARTICLE VIII


NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:


Section 8.1     Negative Pledge.


The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired or, except:


(a)           Permitted Encumbrances;


(b)           any Liens on any property or assets of the Borrower or any
Subsidiary existing on the Closing Date and set forth on Schedule 8.1; provided
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;


(c)           Liens securing Indebtedness permitted under Section 8.12(d);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition and (iii) such Liens attach to such property concurrently with or
within ninety days after the acquisition thereof;


(d)           Liens securing Indebtedness permitted by Section 8.12(e) assumed
by the Borrower or any Subsidiary in connection with a Permitted Acquisition;
provided that such Lien shall only apply to such property acquired pursuant to
such Permitted Acquisition.


(e)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) and (b) of this Section; provided, however, that the principal
amount of the Indebtedness secured thereby is not
 
 

--------------------------------------------------------------------------------

 67
 
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby;


(f)           any Liens on Cash Collateral in favor of the Administrative Agent
as contemplated by the terms hereof; and


(g)           Liens in favor of the Administrative Agent to secure the
Obligations.


Section 8.2     Fundamental Changes.


(a)           Except as permitted in Section 8.5, the Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, however,  that if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing (i) the Borrower or any Subsidiary
may merge with a Person if the Borrower (or such Subsidiary if the Borrower is
not a party to such merger) is the surviving Person, (ii) any Subsidiary may
merge into another Subsidiary; provided, however,  that if any party to such
merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party and (iv) any Subsidiary may liquidate or dissolve into a
Subsidiary Loan Party or into the Borrower if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided,
however, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 8.3.


(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.


Section 8.3     Investments, Loans, Etc.


The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:


(a)           Investments (other than Permitted Investments) existing on the
Closing Date and set forth on Schedule 8.3 (including Investments in
Subsidiaries);


(b)           Permitted Investments;


(c)           Guarantees of Indebtedness in an amount not to exceed $10,000,000
in the aggregate at any one time outstanding;
 
 

--------------------------------------------------------------------------------

 68
 
(d)           Investments made by any Loan Party in or to any other Loan Party;


(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses;


(f)           Hedging Agreements permitted by Section 8.8;


(g)           Investments received in settlement of Indebtedness created in the
ordinary course of business;


(h)           Acquisitions by any Loan Party meeting the following requirements
(each such Acquisition constituting a “Permitted Acquisition”):


(i)           as of the date of the consummation of such Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Acquisition, and the representations and warranties contained herein shall
be true both before and after giving effect to such Acquisition;


(ii)           such Acquisition is consummated on a non-hostile basis pursuant
to a negotiated acquisition agreement approved by the board of directors or
other applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired;


(iii)           the business to be acquired in such Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;


(iv)           as of the date of consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained;


(v)           the Borrower shall have delivered to the Administrative Agent not
less than five (5) days prior to the consummation of such Acquisition a pro
forma compliance certificate demonstrating that the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis (after giving effect to such Acquisition) is
less than 3.75:1.00; and


(vi)           the Borrower has at least $25,000,000 of availability under the
Aggregate Revolving Commitments after giving effect to such Acquisition.


(i)           Investments in Equity Interests of the Borrower to the extent
permitted under Section 8.4;


(j)           Investments in joint ventures not to exceed $10,000,000 in the
aggregate at any one time outstanding.


Investments under Section 8.3 shall not be permitted if, before or after giving
effect to the making of such Investment, a Default or an Event of Default has
occurred and is continuing.


Section 8.4     Restricted Payments.


The Borrower will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that:
 
 

--------------------------------------------------------------------------------

 69
 
(a)           each Subsidiary may make Restricted Payments to the Borrower or
any Guarantor; and


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; and


(c)           the Borrower may pay cash dividends on, and make cash redemptions
of, the Equity Interests of the Borrower; provided, that (i) no Default or Event
of Default shall have occurred and be continuing before or after giving effect
to the payment of such dividend or redemption, (ii) the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis after giving effect to the payment of any
such dividend or redemption is less than 3.75:1.00 and (iii) the Borrower does
not have any Loans or other amounts outstanding hereunder after giving effect to
the payment of such dividend or redemption.


Section 8.5      Sale of Assets.


The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock to
any Person other than the Borrower or any wholly owned Subsidiary of the
Borrower or a Subsidiary Loan Party (or to qualify directors if required by
applicable law), except:


(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations, disposed of in
the ordinary course of business;


(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;


(c)           the sale, lease or transfer of assets of any Subsidiary to the
Borrower or any other Loan Party; provided, that if the sale, lease or transfer
of assets is made by a Subsidiary that is not a Loan Party, such sale, lease or
transfer must not be for consideration that exceeds the fair market value of the
assets sold, leased or transferred;


(d)           the sale of any assets pertaining to Ruby Tuesday units pursuant
to the Borrower’s Traditional Franchisee program and/or Franchise Partner
Program, provided that the aggregate book value of the units sold pursuant to
this Section 8.5(d) subsequent to the Closing Date shall not exceed $20,000,000
in the aggregate in any fiscal year and/or $50,000,000 in the aggregate during
the term of this Agreement; provided, however, that no Default or Event of
Default has occurred and is continuing or would occur as a result of such
transaction; and


(e)           sales of assets pursuant to Sale and Leaseback Transactions with
an aggregate book value, when aggregated with all other such sales since the
Closing Date pursuant to Sale and Leaseback Transactions, not exceeding
$75,000,000 on the date of such transfer; provided, that (i) no Default or Event
of Default has occurred and is continuing or would occur as a result of such
transaction and (ii) in the case of a Sale and Leaseback Transaction in excess
of $5,000,000, the Borrower shall be in compliance on a Pro Forma Basis after
giving effect to such Sale and Leaseback Transaction with the financial
covenants in Article VII.
 
 

--------------------------------------------------------------------------------

 70
 
Section 8.6      Transactions with Affiliates.


The Borrower will not, and will not permit any of its Subsidiaries to enter into
or permit to exist any transaction of any kind with any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 8.4.


 Section 8.7     Restrictive Agreements.


The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets, revenues
or properties, whether now owned or hereafter acquired, (b) the ability of the
Borrower or any Subsidiary to guarantee the Obligations or otherwise be a Loan
Party pursuant to the Loan Documents or (c) the ability of any Subsidiary to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
however,  that (i) the foregoing shall not apply to restrictions or conditions
set forth in Schedule 8.7 or restrictions or conditions imposed by law or by
this Agreement or any other Loan Document or the Senior Note Documents, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder and (iii) clause (a) shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted hereby if such restrictions and conditions apply only to the property
or assets securing such Indebtedness.


Section 8.8      Hedging Agreements.


The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.  Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Agreement entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Agreement under
which the Borrower or any of the Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Agreement entered into in
the ordinary course of business to hedge or mitigate risks.


 Section 8.9     Amendment to Material Documents.


The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights in a manner materially adverse to the Borrower’s or
Subsidiary’s duties or the Lenders’ rights under this Agreement under (a) its
certificate of incorporation, bylaws or other organizational documents or (b)
any contract, agreement, document, or instrument to which the Borrower or
Subsidiary is a party.


Section 8.10     Accounting Changes.


The Borrower will not, and will not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP or approved by the Borrower’s
 
 

--------------------------------------------------------------------------------

 71
 
independent accountants, or change the fiscal year of the Borrower or of any
Subsidiary, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrower and except that Borrower or any Subsidiary
may, upon 30 days prior written notice to the Administrative Agent, change its
fiscal year end to the Tuesday closest to any calendar quarter end.


Section 8.11     ERISA.


The Borrower will not, and will not permit any Subsidiary to engage in any
transaction in connection with which the Borrower or such Subsidiary could
reasonably be expected to be subject to a civil penalty assessed pursuant to
ERISA which would have a Material Adverse Effect on the Borrower or such
Subsidiary.


Section 8.12     Indebtedness.


The Borrower will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness,
except:


(a)           Indebtedness under the Loan Documents;


(b)           (i) unsecured Indebtedness of the Borrower and the Guarantors
under the Senior Note Documents, in an aggregate principal amount not to exceed
$350,000,000 and (ii) refinancings thereof; provided that the terms of any such
refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by the Loan
Documents, provided further that the principal amount of the Indebtedness under
the Senior Note Documents shall not be increased above the principal amount
thereof outstanding immediately prior to such refinancing (other than to pay
reasonable fees, premiums, costs and expenses incurred in connection with such
refinancing), and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such refinancing, provided still
further that the final maturity and the average life of such refinancing
Indebtedness shall not end earlier than the final maturity and the average life
of the Indebtedness under the Senior Note Documents and provided still further
that other material terms, taken as a whole, of any such refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of the Senior Note Documents;


(c)           Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date and set forth in Schedule 8.12;


(d)           purchase money Indebtedness (including Capital Lease Obligations
or Synthetic Lease Obligations) incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof; provided, that (i) the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $10,000,000, (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;


(e)           secured Indebtedness of the Loan Parties assumed in connection
with a Permitted Acquisition so long as such Indebtedness (i) was not incurred
in anticipation of or in connection with the respective Permitted Acquisition
and (ii) does not exceed $10,000,000 in the aggregate at any time outstanding;
 

 
 

--------------------------------------------------------------------------------

 72
 
(f)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Hedging Agreement, provided that (i)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Hedging Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(g)           Indebtedness in the form of Guarantees of Indebtedness permitted
by Section 8.3(c); and


(h)           other unsecured Indebtedness of the Borrower and its Subsidiaries
not to exceed $5,000,000 in the aggregate at any one time outstanding.


Section 8.13     Prepayment of Other Indebtedness, Etc.


The Borrower will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness, including without limitation
Indebtedness under the Senior Note Documents except Indebtedness under the Loan
Documents and intercompany debt owed to any Loan Party; provided, however, that
the Borrower may (a) prepay Indebtedness of the Loan Parties secured by real
property and set forth on Schedule 8.12 so long as (i) after giving effect to
such prepayment on a Pro Forma Basis, the Borrower does not have any Loans or
other amounts outstanding hereunder, (ii) once such Indebtedness is prepaid in
full, the Liens on such real property shall be terminated, and the Borrower
shall provide evidence of such termination to the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent and (iii) no
Default or Event of Default shall have occurred and be continuing before or
after giving effect to such prepayment, (b) refinance Indebtedness under the
Senior Note Documents in accordance with Section 8.12(b)(ii) so long as no
Default or Event of Default shall have occurred and be continuing before or
after giving effect to the refinancing of such Indebtedness and (c) repurchase
Indebtedness under the Senior Note Documents in an amount not to exceed
$20,000,000 in any fiscal year so long as (i) after giving effect to such
repurchase on a Pro Forma Basis, the Borrower does not have any Loans or other
amounts outstanding hereunder and (ii) no Default or Event of Default shall have
occurred and be continuing before or after giving effect to such repurchase.


Section 8.14     Certain Subsidiaries.


The Borrower will not permit, nor will it allow any Subsidiary to permit, any
Subsidiary designated on Schedule 8.14 to create, acquire or own any Subsidiary
(except for those six (6) exceptions specifically described on Schedule 8.14).
 
 

--------------------------------------------------------------------------------

 73
 
ARTICLE IX


EVENTS OF DEFAULT


Section 9.1     Events of Default.


If any of the following events (each an “Event of Default”) shall occur:


(a)           the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or


(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or


(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Exhibits and Schedules attached thereto) and
any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or


(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 6.1, 6.2, 6.3 (with respect to the Borrower’s
existence), 6.9 or Articles VII or VIII; or


(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those referred to in clauses (a), (b) and (d) above), and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or


(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness; or any other event shall occur
or condition shall exist under any agreement or instrument relating to such
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Material Indebtedness; or any such Material Indebtedness shall be declared to be
due and payable; or required to be prepaid or redeemed (other  than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
 
 

--------------------------------------------------------------------------------

 74
 
(g)           the Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting  any of the foregoing; or


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets,  under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect  or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such  proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or


(i)           the Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or


(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000; or


(k)           one or more judgments or orders for the payment of money in excess
of $10,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or


(l)           any nonmonetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or


(m)           a Change in Control shall occur or exist; or


(n)           any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any Subsidiary Loan Party contests in any manner the
validity or enforceability of any Loan Document; or the Borrower or any
Subsidiary Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or


(o)           except as contemplated by Section 10.9 or as may be permitted by
any Loan Document, any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any
 
 

--------------------------------------------------------------------------------

 75
 
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or such Lien
shall fail or cease to be a perfected Lien with the priority required in the
relevant Loan Document;


then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall,  by notice to the Borrower, take
any or all of the following actions, at the same or different times:  (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document; and (iv)
exercise any other remedies available at law or in equity; and  that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


Section 9.2       Application of Funds.


After the exercise of remedies provided for in Section 9.1 (or after the Loans
have automatically become due and payable and all other Obligations have
automatically become due and payable as set forth in the last paragraph of
Section 9.1), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:


First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Bank and amounts payable under Article II), ratably among them in proportion to
the amounts described in this clause Second payable to them;


Third, to payment of that portion of such Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans and LC Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Hedging Agreement to the extent such Hedging Agreement is
permitted hereunder, ratably among the Lenders (and, in the case of such Hedging
Agreement, Hedging Banks) in proportion to the respective amounts described in
this clause Third held by them;


Fourth, to (a) payment of that portion of such Obligations constituting unpaid
principal of the Loans and LC Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Hedging
Agreement or Treasury Management Agreement, to the extent such Hedging Agreement
or Treasury Management Agreement is permitted hereunder, and to Cash
Collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Hedging Agreements and Treasury Management Agreements, Hedging Banks and
Treasury
 
 

--------------------------------------------------------------------------------

 76
 
 Management Banks) and the Issuing Bank in proportion to the respective amounts
described in this clause Fourth held by them; and


Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;


provided that, subject to Section 2.21, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to such other Obligations, if any, in the order set forth above.


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements with a Treasury Management Bank and Hedging Agreements with a Hedging
Bank shall be excluded from the application described above if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Hedging Bank, as the
case may be.  Each Treasury Management Bank or Hedging Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.


ARTICLE X


THE ADMINISTRATIVE AGENT

 
Section 10.1     Appointment and Authority.

 
(a)           Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.


(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.3(d), as though such co-
 
 

--------------------------------------------------------------------------------

 77
 
agents, sub-agents and attorneys-in-fact were the collateral agent under the
Loan Documents) as if set forth in full herein with respect thereto.


Section 10.2     Rights as a Lender.


The Person(s) serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person(s) serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


Section 10.3     Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 11.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  If the Administrative Agent
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until the Administrative Agent shall have received instructions
from the Required Lenders; and the Administrative Agent shall not incur
liability in any Person by reason of so refraining.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any
 
 

--------------------------------------------------------------------------------

 78
 
other Loan Document or any other document contemplated hereby or thereby, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section 10.4     Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties) independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


Section 10.5     Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent; provided, however,
that such appointment shall not relieve the Administrative Agent of any
responsibility or liability with respect to the duties, rights and/or powers
performed or exercised by such sub-agents.  The Administrative Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


Section 10.6     Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, with such successor to have combined capital and surplus and undivided
profits of not less than $500,000,000.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and
 
 

--------------------------------------------------------------------------------

 79
 
 (1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.


Section 10.7     Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


Section 10.8     Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations (other than obligations under Hedging Agreements or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be
 
 

--------------------------------------------------------------------------------

 80
 
 necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.12 and 11.3) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 11.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


Section 10.9       Collateral and Guaranty Matters.


The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 10.9.


The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its reasonable discretion (a) to release any Lien on any
Collateral granted to or held by the Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Revolving Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other Disposition permitted hereunder or under any
other Loan Document or (iii) as approved in accordance with Section 11.2 and (b)
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.1(c).  Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of Collateral
pursuant to this Section 10.9.  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.


Section 10.10     Treasury Management Banks and Hedging Banks.
 
 

--------------------------------------------------------------------------------

 81
 
No Treasury Management Bank or Hedging Bank that obtains the benefit of Section
9.2, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements with a
Treasury Management Bank and Hedging Agreements with Hedging Banks except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Hedging Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements with a Treasury Management Bank and
Hedging Agreements with Hedging Banks.
 
Section 10.11    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the book managers,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties, or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Lender or Issuing Bank.




ARTICLE XI


MISCELLANEOUS


Section 11.1     Notices.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 

  To the Borrower:  Ruby Tuesday, Inc.        150 West Church Avenue      
Maryville, TN 37801
     
Attention: Chief Financial Officer
      Telecopy: 865-379-6817  

 
 

 
To the Administrative Agent
Borrowings and Paydowns:      and Issuing Bank:  Bank of America, N.A.       
Credit Services       Attn. Markel Richardson       
101 N. Tryon Street
     
Mailcode: NC1 -001-05-46
     
Charlotte, NC 28255-0001
 

                                        
 
 

--------------------------------------------------------------------------------

 82
 

    Phone: 980-386-0944       
Fax: 704-719-8128
     
 
             
Bank of America, N.A.
      New York, NY       
ABA# 026-006-593
      Account# 136-621-225-0600       
 
Attention: Credit Services
     
Ref: Ruby Tuesday
             
Financial Reports and Bank Group Information:
     
Bank of America, N.A.
      Agency Management       
Attn. Erik Truette
      101 S. Tryon Street       
Mailcode: NC1-002-15-36
     
Charlotte, NC 28255-0001
     
Phone: 980-387-5451
      Fax: 704-409-0015       
Email: erik.m.truette@baml.com
   
In either case,
      with a copy to:    Bank of America, N.A.        100 Federal Street       
Boston, MA 02110        Attention: John H. Schmidt             To any other
Lender:  the address set forth in the Administrative        Questionnaire   


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent or the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 11.1.


(b)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
 
 

--------------------------------------------------------------------------------

 83
 
Section 11.2     Waiver; Amendments.


(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent, the Issuing Bank or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance of a Letter of Credit
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment or waiver shall: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision  hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination  or grant any
consent hereunder, without the consent of each Lender; (vi) release all or
substantially all of the Guarantors without the written consent of each Lender;
or (vii) except in connection with a sale of assets permitted under Section 8.5,
release all or substantially all of the Collateral, without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
or the Issuing Bank without the prior written consent of such Person.


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender
 
 

--------------------------------------------------------------------------------

 84
 
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


Section 11.3     Expenses; Indemnification.


(a)           The Loan Parties shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent, MLPF&S and their Affiliates including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and MLPF&S actually incurred, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel, fees of inside counsel, accountants, consultants, and other
similar professional fees) actually incurred by the Administrative Agent,
MLPF&S, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and Letters of Credit.


(b)           The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Issuing Bank and each Lender, and each Related Party of
any of the foregoing (each, an “Indemnitee”) against, and hold each of them
harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the actual and reasonable fees, charges and
disbursements of any counsel for any Indemnitee, and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, which may be incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation  of any of the transactions contemplated hereby or thereby,
(ii) any Letter of Credit or any actual or proposed use of the proceeds
therefrom (including any refusal by the applicable Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned by any Loan Party or any Subsidiary or
any Environmental Liability  related in any way to any Loan Party or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided, that the Borrower shall not be obligated to indemnify any Indemnitee
for any of the foregoing arising out of such Indemnitee’s gross negligence,
willful misconduct or material breach of such Indemnitee’s obligations under the
Loan Documents, as determined by a court of competent jurisdiction in a final
and nonappealable judgment.


(c)           The Borrower shall pay, and hold the Administrative Agent, MLPF&S
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, MLPF&S and each
Lender harmless
 
 

--------------------------------------------------------------------------------

 85
 
 from and against any and all liabilities with respect to or resulting from any
delay or omission to pay such taxes.


(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, MLPF&S or the Issuing Bank under clauses
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, MLPF&S or the Issuing Bank, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, however, that
the unreimbursed expense or indemnified payment, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, MLPF&S or the Issuing Bank in its capacity as such.


(e)           To the extent permitted by applicable law, no  Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or Letter
of Credit or the use of proceeds thereof.


(f)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 11.4     Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LC Exposure) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)            Minimum Amounts.
 
   (A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
 

--------------------------------------------------------------------------------

 86
 
   (B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
 
(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any such assignment to a
Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and


(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


(iii)           Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to wave such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iv)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(v)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall
 
 

--------------------------------------------------------------------------------

 87
 
make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18, 11.2 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposure) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights
 
 

--------------------------------------------------------------------------------

 88
 
and obligations under this Agreement.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.2 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.19 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Credit Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


(f)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(g)           Resignation as Issuing Bank after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, upon thirty days’ notice to the Borrower and the Lenders, resign
Issuing Bank.  In the event of any such resignation as Issuing Bank, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Issuing
Bank.  If Bank of America resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Exposure with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in LC
Borrowings pursuant to Section 2.21).  Upon the appointment of a successor
Issuing Bank, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Issuing Bank and (2)
the successor Issuing Bank shall issue letters of credit in substitution for the
Letters
 
 

--------------------------------------------------------------------------------

 89
 
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


Section 11.5     Governing Law; Jurisdiction; Consent to Service of Process.


(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.


(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 11.6     WAIVER OF JURY TRIAL.


EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 

--------------------------------------------------------------------------------

 90
 
Section 11.7     Right of Setoff.


In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and the Issuing Bank shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Loan Parties against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Loan Parties after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.


 Section 11.8     Counterparts; Integration.


This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.


Section 11.9     Survival.


All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.16, 2.17, 2.18, and 11.3 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
 
 

--------------------------------------------------------------------------------

 91
 
Section 11.10     Severability.


Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 11.10, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.


Section 11.11     Confidentiality.


Each of the Administrative Agent, the Issuing Bank and each Lender agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a nonconfidential basis from a
source other than the Borrower, (v) in connection with the exercise of
any  remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to provisions
substantially similar to this Section 11.11, to any actual or prospective
assignee or Participant, or (vii) with the consent of the Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.


Section 11.12     Interest Rate Limitation.


Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges  that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.


Section 11.13     Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be
 
 

--------------------------------------------------------------------------------

 92
 
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender and the Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


Section 11.14      Patriot Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.


Section 11.15     No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any Arranger has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and neither the Administrative Agent nor any
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and each Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower hereby waives and releases, to the fullest extent
 
 

--------------------------------------------------------------------------------

 93
 
permitted by law, any claims that it may have against the Administrative Agent
or any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.


Section 11.16     Waiver of Notice of Termination.


Those Lenders party hereto which are also party to the Existing Credit Agreement
hereby waive any prior notice requirement under the Existing Credit Agreement
with respect to the termination of commitments thereunder and the making of any
prepayments thereunder.






(remainder of page left intentionally blank)


 
 

--------------------------------------------------------------------------------

 94
CHAR1\1328913v11
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
BORROWER:                                                    RUBY TUESDAY, INC.,
as Borrower




By:      /s/ Scarlett May
Name: Scarlett May
Title:    Senior Vice President, Chief Legal Officer and
Secretary


GUARANTORS:                                                         RTBD, INC.


By:      /s/ Scarlett May                                             
Name:  Scarlett May
Title:    Vice President and Secretary


RT FINANCE, INC.


By:    /s/ Scarlett May                                                    
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By:    /s/ Scarlett May                                                   
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By:    /s/ Scarlett May                                                   
Name: Scarlett May
Title: Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary




 

--------------------------------------------------------------------------------

 
RT NEW YORK FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT SOUTHWEST FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT FLORIDA EQUITY, LLC


By:     /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RTGC, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary




 

--------------------------------------------------------------------------------

 
RT MICHIGAN FRANCHISE, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT WEST PALM BEACH FRANCHISE, L.P.


By:     /s/ Scarlett May                                                    
Name: Scarlett May
Title: Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By:   /s/ Scarlett May                                                    
Name: Scarlett May
Title: Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY, LLC


By:       /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


 

--------------------------------------------------------------------------------

 
RT DENVER FRANCHISE, L.P.


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT OMAHA FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT KCMO FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


QUALITY OUTDOOR SERVICES, INC.


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT AIRPORT, INC.


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary




 

--------------------------------------------------------------------------------

 
RT LOUISVILLE FRANCHISE, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT MCGHEE-TYSON, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, INC.


By:       /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT DENVER, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT LOUISVILLE, INC.


By:     /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary




 

--------------------------------------------------------------------------------

 
RT ORLANDO, INC.


By:     /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT SOUTH FLORIDA, INC.


By:     /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RT TAMPA, INC.


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT WEST PALM BEACH, INC.


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By:      /s/ Scarlett May                                                
Name: Scarlett May
Title: Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT NORTHERN CALIFORNIA FRANCHISE, LLC


By:     /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RTTA, LP


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President


 

--------------------------------------------------------------------------------

 
WOK HAY 2, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT DISTRIBUTING, LLC


By:      /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT O’TOOLE, LLC


By:     /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RT SMITH, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RT MILLINGTON, LLC


By:     /s/ Scarlett May                                                    
Name: Scarlett May
Title: Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


RTTT, LLC


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title:  Manager


RTT TEXAS, INC.


By:     /s/ Scarlett May                                                 
Name: Scarlett May
Title: Vice President and Secretary


 

--------------------------------------------------------------------------------

 
RT JONESBORO CLUB


By:       /s/ Scarlett May                                                 
Name: Scarlett May
Title:    Secretary and Treasurer


RT ARKANSAS CLUB, INC.


By:      /s/ Scarlett May                                                  
Name: Scarlett May
Title:    Secretary and Treasurer:


RUBY TUESDAY OF RUSSELLVILLE, INC.


By:      /s/ Scarlett May                                                  
Name: Scarlett May
Title:    Secretary and Treasurer




RUBY TUESDAY OF CONWAY, INC.


By:      /s/ Scarlett May                                                  
Name: Scarlett May
Title:     Secretary and Treasurer




RT KCMO KANSAS, INC.


By:      /s/ Scarlett May                                                  
Name: Scarlett May
Title: Vice President and Secretary


RUBY TUESDAY OF BRYANT, INC.


By:     /s/ Scarlett May                                                   
Name: Scarlett May
Title:     Secretary and Treasurer




 

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:                                            BANK OF
AMERICA, N.A.,
as Administrative Agent




By      /s/ Erik M. Truette
Name:  Erik M. Truette
Title:     Assistant Vice President




 

--------------------------------------------------------------------------------

 


LENDERS:                                                                             BANK
OF AMERICA, N.A.,
as a Lender and an Issuing Bank




By      /s/ John H. Schmidt
Name: John H. Schmidt
Title:   Senior Vice President




REGIONS BANK,
as a Lender




By      /s/ Jay R. Goldstein
Name:  Jay R. Goldstein
Title:    Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By /s/ Stephen Leon
Name:  Stephen Leon
Title:     Managing Director








 

--------------------------------------------------------------------------------

 
Schedule 1.1(a)


APPLICABLE MARGIN


 
Pricing
Level
 
Adjusted Total
 Debt to
 EBITDAR Ratio
 
Eurodollar Loans
 
Base Rate Loans
 
Commitment Fee
 
I
 
< 3.00:1.0
2.50%
1.50%
0.400%
 
II
 
≥ 3.00:1.0 but <
 3.50:1.0
2.75%
1.75%
0.450%
 
III
 
≥ 3.50:1.0 but <
 4.0:1.0
3.00%
2.00%
0.500%
 
IV
 
≥ 4.0:1.0 but <
4.50:1.0
3.25%
2.25%
0.625%
V
≥4.50:1.0
3.50%
2.50%
 
0.750%
 

 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(b)


Existing Letters of Credit


L/C Number
Amount
 Beneficiary
 Issue Date
 Expire Date
 Currency
Issued By
T00000003056168
210,000.00
ZURICH AMERICAN INSURANCE COMPANY
5/15/2003
 5/21/2014
USD
BANK OF AMERICA, N.A,
T00000003058771
6,200,697.00
HARTFORD FIRE INSURANCE COMPANY
9/10/2003
 9/08/2014
USD
BANK OF AMERICA, N.A,
T00000003060220
2,000.00
GREENSBORO ABC BOARD
11/28/2003
12/15/2013
USD
BANK OF AMERICA, N.A,
T00000003061048
283,000.00
THE TRAVELERS INDEMNITY COMPANY
3/29/2004
 1/31/2014
USD
BANK OF AMERICA, N.A,
T00000003065198
365,000.00
NATIONAL UNION FIRE INSURANCE
9/8/2004
 9/08/2014
USD
BANK OF AMERICA, N.A,
T00000003065199
292,513.00
NATIONAL UNION FIRE INSURANCE
9/8/2004
 9/08/2014
USD
BANK OF AMERICA, N.A,
T00000003072448
7,000.00
NOLIN
1/5/2005
 1/05/2014
USD
BANK OF AMERICA, N.A,
T00000003077718
42,090.00
NORTH WALES WATER AUTHORITY
11/14/2005
11/14/2014
USD
BANK OF AMERICA, N.A,
T00000003117420
5,000,000.00
SAFETY NATIONAL CASUALTY
6/30/2011
 6/28/2014
USD
BANK OF AMERICA, N.A,

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.2


Revolving Commitments


 
 
Lenders
Revolving Commitment
Pro Rata Share
Bank of America, N.A.
$18,333,333.33
36.666666666%
Wells Fargo Bank, National Association
$18,333,333.33
36.666666666%
Regions Bank
$13,333,333.34
26.666666668%
Total:
$50,000,000.00
100.000000000%


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.14
 
Subsidiaries
 
Subsidiary
State of
Formation
 (i)
Number of
Shares of
each class of
Equity
Interests (ii)
Number of Shares Owned
or Percentage of
Membership/Partnership
Interests Held (iii)
Number and effect, if exercised, of
all outstanding options, warrants,
rights of conversion or purchase and other similar rights (iv)
RTBD, Inc. (A)
Delaware
1000 shares
$.01 par
common
100 Shares – Ruby Tuesday,
 Inc.
None
RT Finance, Inc. (A)
Delaware
1000 shares
$.01 par
common
100 shares – RTBD, Inc.
None
Ruby Tuesday GC
Cards, Inc. (A)
Colorado
1000 shares
$.01 par
common
100 shares – RTGC, LLC
None
RT Tampa Franchise,
L.P. (A)
Delaware
None issued
1% - RT Tampa, Inc.
 (General Partner)
99%-RT Florida Equity, LLC
N/A
RT Orlando Franchise,
L.P. (A)
Delaware
None issued
1% - RT Orlando, Inc.
(General Partner)
 99% - RT Florida Equity,
 LLC
N/A
RT South Florida
Franchise, L.P. (A)
Delaware
None issued
1% - RT South Florida, Inc.
(Gen. Partner)                       
99% - RT Florida Equity,
LLC
N/A
RT New York
Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Southwest
Franchise, LLC (A)
Delaware
None issued
1% - RT One Percent
Holdings, Inc.                 
99%- RT Franchise
Acquisition, LLC
N/A
RT Michiana
Franchise, LLC (A)
Delaware
None issued
1% - RT One Percent
Holdings, LLC                 
99% -Ruby Tuesday, Inc.
N/A
RT Franchise
Acquisition, LLC (A)
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Kentucky
Restaurant Holdings,
LLC (A)
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Florida Equity,
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A

 
 

--------------------------------------------------------------------------------

 
 

 Subsidiary
State of
Formation
(i)
 
Number of
Shares of
each class of
Equity
Interests (ii)
 
Number of Shares Owned
or Percentage of
Membership/Partnership
Interests Held (iii)
 
Number and effect, if exercised, of
all outstanding options, warrants,
rights of conversion or purchase and other similar rights (iv)
  LLC (A)            
RTGC, LLC (A)
Colorado
None issued
100% - Ruby Tuesday, Inc.
N/A
RT West Palm Beach
 Franchise, L.P. (A)
Delaware
None issued
1% - RT West Palm Beach,
Inc. (Gen.Partner)                                              
99% - RT Florida Equity,
LLC
N/A
RT Michigan
Franchise, LLC (A)
Delaware
None issued
100% - RT Franchise
Acquisition, LLC
N/A
RT Detroit Franchise,
 LLC (A)
Delaware
None issued
100% - RT Franchise
Acquisition, LLC
N/A
Ruby Tuesday, LLC
(A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Long Island
Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT New England
Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
Quality Outdoor
Services, Inc.
Tennessee
200 shares
 with no par
or nominal
value
All 90 shares outstanding
purchased by Ruby Tuesday,
Inc. per Stock Purchase
Agreement—NO
CERTIFICATE ISSUED
None
RT Airport, Inc.
Delaware
1000 shares
$.01 par
common
100 shares subscribed to
Ruby Tuesday, Inc. per Share
Subscription Agt --  NO
CERTIFICATE ISSUED
None
RT Louisville
Franchise, LLC
Delaware
None issued
99% - RT Franchise
Acquisition, LLC     1%  -
RT Louisville, Inc.
N/A
RT McGhee-Tyson,
LLC
Delaware
None issued
99% - Ruby Tuesday, Inc.                              
1%   - RT Airport, Inc.
N/A
RT One Percent
Holdings, LLC
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT One Percent
Holdings, Inc.
Delaware
1000 shares
$.01 par
common
100 Shares - Ruby Tuesday,
Inc.
None
RT Minneapolis
Holdings, LLC
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Omaha Holdings,
LLC
Delaware
None issued
100% - RTBD, Inc.
N/A

 
 

--------------------------------------------------------------------------------

 
 

 Subsidiary
State of
Formation
(i)
Number of
Shares of
each class of
Equity
Interests (ii)
Number of Shares Owned
or Percentage of
Membership/Partnership
Interests Held (iii)
Number and effect, if exercised, of
all outstanding options, warrants,
rights of conversion or purchase and other similar rights (iv)
RT Denver, Inc.
Georgia
1000 shares
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
None
RT Louisville, Inc.
Georgia
1000 Shares
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
None
RT Orlando, Inc.
Georgia
1000 Shares
$.01 par
common
100 Shares – Ruby Tuesday,
 Inc.
None
RT South Florida, Inc.
Georgia
1000 Shares 
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
None
RT Tampa, Inc.
Georgia
1000 Shares
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
None
RT West Palm Beach,
Inc.
Georgia
1000 Shares
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
None
RT New Hampshire
Restaurant Holdings,
LLC
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Restaurant
Services, LLC
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Northern California
Franchise, LLC
Delaware
None issued
99% -   RT Franchise
Acquisition, LLC          1%   -   
RT Finance, Inc.
N/A
Wok Hay 2, LLC
Delaware
None issued
100% -   Ruby Tuesday, Inc.
N/A
RTTA, LP
Texas
None issued
1%   -   RTBD, Inc. (Gen.
Partner)                    99% -  
RT Franchise Acquisition,
LLC
N/A
RT Distributing, LLC
Tennessee
None issued
100% - Ruby Tuesday, Inc.
N/A
4721 RT of
Pennsylvania, Inc.
Pennsylvania
100 Shares
$.01 par
common
100 Shares – Ruby Tuesday,
Inc.
N/A
RTT Texas, Inc.
Texas
100 Shares
$.01 par
common
100 Shares – RTTT, LLC
N/A
RTTT, LLC
Texas
None issued
50% - Ruby Tuesday, Inc.
N/A

 
 
 

--------------------------------------------------------------------------------

 

 Subsidiary
State of
Formation
(i)
Number of
Shares of
each class of
Equity
Interests (ii)
Number of Shares Owned
or Percentage of
Membership/Partnership
Interests Held (iii)
Number and effect, if exercised, of
all outstanding options, warrants,
rights of conversion or purchase and other similar rights (iv)
       
50% - RT Omaha Holdings,
 LLC
 
RT Western Missouri
Franchise, LLC
Delaware
None issued
50% - RT One Percent
Holdings, Inc.
50% - Ruby Tuesday, Inc.
N/A
RT Indianapolis
Franchise, LLC
Delaware
None issued
99% - RT One Percent
Holdings, Inc.
1% -   Ruby Tuesday, Inc.
N/A
RT Omaha Franchise,
LLC
Delaware
None issued
50% - RT One Percent
Holdings, Inc.   50% - RT
One Percent Holdings, LLC
N/A
RT KCMO Franchise,
LLC
Delaware
None issued
99.9% - Ruby Tuesday, Inc.
,GP                  0.10% - RT
Denver, Inc.
N/A
RT Portland Franchise,
LLC
Delaware
None issued
50% - Ruby Tuesday, Inc.  
50% RT Minneapolis
Holdings, LLC
N/A
RT St. Louis
Franchise, LLC
Delaware
None issued
99% - RT One Percent
Holdings, Inc. 
1% -   Ruby Tuesday, Inc.
N/A
RT Denver Franchise,
L.P.
Delaware
None issued
50% - RT One Percent
Holdings, Inc.
50% - RT One Percent
Holdings, LLC
N/A
RT Minneapolis
Franchise, LLC
Delaware
None issued
99% - RT One Percent
Holdings, Inc.
 1% -   RT One Percent
Holdings, LLC
N/A
RT Las Vegas
Franchise, LLC
Delaware
None issued
50% - Ruby Tuesday, Inc.
50% - RT Omaha Holdings,
LLC
N/A
RT O’Toole, LLC
Delaware
None issued
100% - RT Michigan Franchise, LLC
N/A
RT Smith, LLC
Delaware
None issued
100% - RT Michiana Franchise, LLC
N/A
RT Millington, LLC
Delaware
None issued
100% - RT Michiana Franchise, LLC
N/A
RT Arkansas Club,
Inc.
Arkansas
None issued
100% - RT Western Missouri
Franchise, LLC
N/A

 
 
 

--------------------------------------------------------------------------------

 
Subsidiary
 
State of
Formation
(i)
 
Number of
Shares of
each class of
Equity
Interests (ii)
 
Number of Shares Owned
or Percentage of
Membership/Partnership
Interests Held (iii)
 
Number and
effect, if
exercised, of
all outstanding
options,
warrants,
rights of
conversion or
purchase and
other similar
rights (iv)
 
RT Jonesboro Club
Arkansas
None issued
100% - RT Western Missouri
Franchise, LLC
N/A
Ruby Tuesday of Conway, Inc.
Arkansas
None issued
100% - RT Western Missouri
Franchise, LLC
N/A
Ruby Tuesday of Russellville, Inc.
Arkansas
None issued
100% - RT Western Missouri
Franchise, LLC
N/A
Ruby Tuesday of Bryant, Inc.
Arkansas
None issued
100% - RT Western Missouri
Franchise, LLC
N/A
RT KCMO Kansas, Inc.
Kansas
10,000
 Shares
$.10 par
 common
100 Shares - RT KCMO
 Franchise, LLC
N/A





(A) Material Subsidiary
 
 
2.           The following “liquor clubs/corporations” are owned by the members
thereof and controlled by a Board of Directors, who are typically employees of
Borrower or its Subsidiaries and Affiliates.  These “clubs” enter into service
agreements with Borrower to provide the services necessary to conduct alcoholic
beverage sales and related service at Borrower’s restaurants located in the
relevant states.



Name
State of Organization
Orpah, Inc.
Maryland
RT Hospitality – York JV
Pennsylvania
Ruby Tuesday of St. Mary’s, Inc.
Maryland
Ruby Tuesday of Allegany County, Inc.
Maryland
Ruby Tuesday of Columbia, Inc.
Maryland
Ruby Tuesday of Linthicum, Inc.
Maryland
Ruby Tuesday of Salisbury, Inc.
Maryland
Ruby Tuesday of Frederick, Inc.
Maryland
RT of Cecil County, Inc.
Maryland
RT of Clarksville, Inc.
Maryland
RT of Riverside, Inc.
Maryland
Ruby Tuesday of Pocomoke City, Inc.
Maryland
RT of Fruitland, Inc.
Maryland
RTMB Lodging Joint Venture
Pennsylvania

 
 

--------------------------------------------------------------------------------

 
RT Stonebridge Joint Venture
Pennsylvania
RT of Annapolis, Inc.
Maryland
Ruby Tuesday of Marley Station, Inc.
Maryland
RT/Sayosha Chambersburg Joint Venture
Pennsylvania


 

--------------------------------------------------------------------------------

 
SCHEDULE 6.13(a)
 
Equity Interests
 
RT O’Toole, LLC, a Delaware limited liability company
RT Smith, LLC, a Delaware limited liability company
RT Millington, LLC, a Delaware limited liability company
RT KCMO Kansas, Inc., a Kansas corporation
RT Western Missouri Franchise, LLC, a Delaware limited liability company
RT Indianapolis Franchise, LLC, a Delaware limited liability company


 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.13(c)
 
Mortgaged Properties
 
1)  
3390 Camp Creek Parkway, East Point, Georgia  30344

 
2)  
543 W. Oglethorpe Highway, Hinesville, Georgia  31313

 
3)  
796 Highway 400 South, Dawsonville, Georgia  30534

 
4)  
731 Highway 53E, Calhoun, Georgia  30701

 
5)  
100 Crown Pointe Parkway, Kingsland, Georgia  31548

 
6)  
1405 Highway 85 North, Fayetteville, Georgia  30214

 
7)  
4121 Atlanta Highway, Loganville, Georgia  30052

 
8)  
25 South Broad Street, Winder, Georgia  30680

 
9)  
1168 Highway 20, McDonough, Georgia  30253

 
10)  
2190 Highway 441 South, Dublin, Georgia  31021

 
11)  
1936 Cedar Creek Road, Fayetteville, North Carolina  28312

 
12)  
8905 Red Oak Boulevard, Charlotte, North Carolina  28217

 
13)  
5005 Fayetteville Road, Lumberton, North Carolina  28358

 
14)  
119 Industrial Park Drive, Smithfield, North Carolina  27577

 
15)  
1067 Western Boulevard, Jacksonville, North Carolina  28546

 
16)  
1004 Highway 70 East, New Bern, North Carolina  28560

 
17)  
3510 S Memorial Drive, Greenville, North Carolina  27834

 
18)  
1812 Julian Allsbrook Highway, Roanoke Rapids, North Carolina  27870

 
19)  
2935 Raleigh Road West, Wilson, North Carolina  27896

 
20)  
4218 West Wendover Avenue, Greensboro, North Carolina  27407

 
21)  
7780 Lyles Lane NW, Concord, North Carolina  28027

 
22)  
1260 North Main Street, Fuquay-Varina, North Carolina  27526

 
23)  
2316 N. Main Street, Crossville, Tennessee  38555

 
24)  
1826 Ft. Campbell Boulevard, Clarksville, Tennessee  37042

 
 

--------------------------------------------------------------------------------

 
25)  
2239 Madison Street, Clarksville, Tennessee  37043

 
26)  
483 South Davy Crockett Parkway, Morristown, Tennessee  37813

 
27)  
1830 Holiday Drive, Athens, Tennessee  37303

 
28)  
109 Furrow Way, Alcoa, Tennessee  37701

 
29)  
523 Patriot Drive, Dandridge, Tennessee  37725

 
30)  
1936 N. Jackson Street, Tullahoma, Tennessee  37388

 
31)  
724 Citadel Road, Orangeburg, South Carolina  29118

 
32)  
1480 Snider's Highway, Walterboro, South Carolina  29488

 
33)  
1812 West Lucas Street, Florence, South Carolina  29501

 
34)  
511 Bush River Road, Columbia, South Carolina  29210

 
35)  
4600 Devine Street, Columbia, South Carolina  29205

 
36)  
120 Columbiana Circle, Columbia, South Carolina  29212

 
37)  
101 North Strand Parkway, Myrtle Beach, South Carolina  29588

 
38)  
2504 Augusta Road, West Columbia, South Carolina  29169

 
39)  
5464 Sunset Boulevard, Lexington, South Carolina  29072

 
40)  
6425 Miller Lane, Dayton, Ohio  45414

 
41)  
2250 Southgate Parkway, Cambridge, Ohio  43725

 
42)  
5555 Mahoning Avenue, Austintown, Ohio  44515

 
43)  
9687 State Route 14, Streetsboro, Ohio  44241

 
44)  
2235 E Sharon Road, Sharonville, Ohio  45241

 
45)  
5274 Abbe Road North, Elyria, Ohio  44035

 
46)  
8753 Owenfield Drive, Powell, Ohio  43065

 
47)  
7135 N. Aurora Road, Aurora, Ohio  44202

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.14
 
Deposit Accounts
 
Bank
Bank Account Number
Fifth Third Bank
 
Fifth Third Bank
 
Arvest
 
First Merchants Bank
 
Bank Five
 
BB&T
 
Capital One
 
Citizens First
 
Citizens Consolidated
 
Clayton Bank
 
Commercial Bank & Trust
 
First Citizens Bank
 
First Palmetto
 
First Tennessee
 
Key Bank
 
Main Source
 
Ozark Bank
 
Stellar One
 
Suntrust Bank
 
TD Banknorth
 
United National
 
First National PA
 
Lumbee Guaranty
 
1st National Bank
 
Century National
 
Chemung Canal
 
Citizens National
 
First Commonwealth
 
Huntington National
 
Tennessee State Bank
 
The Heritage Bank
 
FirstMerit Bank, N.A.
 
Manufacturers and Traders Trust
 
Company
 
PNC Bank, National Association
 
SCBT
 

 
 

--------------------------------------------------------------------------------

 
Montgomery Bank
 
U.S. Bank National Association
 
U.S. Bank National Association
 
Regions
 
Regions
 
Regions
 
Wells Fargo
 
Wells Fargo
 
Wells Fargo
 
Wells Fargo
 
Wells Fargo
 
Wells Fargo
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 

 
 

--------------------------------------------------------------------------------

 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 

 
 
 

--------------------------------------------------------------------------------

 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 

 
 

--------------------------------------------------------------------------------

 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 

 
 

--------------------------------------------------------------------------------

 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
 
Bank of America, N.A.
     



 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 8.1
 
Existing Liens1
 
1.  
Liens on assets or other property of RT Tampa Franchise, L.P. (a Subsidiary (see
Schedule 5.14)) located on or in and the personal property relating to the land
located at House Codes 71572 and 7179, arising from or related to indebtedness
incurred by RT Tampa Franchise, L.P. in favor of GE Capital Franchise Finance
Corporation or its affiliates, successors or assigns and/or in favor of Irwin
Franchise Capital or its affiliates, successors and assigns (see Schedule 8.12,
Item 4 for a list of such Debt).

 
2.  
Liens on assets or other property of RT Michiana Franchise, LLC and/or RT Smith,
LLC (a Subsidiary (see Schedule 5.14)) in all of the estate, right, title and
interest in, to and under the land located at House Codes 7310, 7346, 7368, 3015
and 7350, arising from or related to indebtedness incurred by RT Michiana
Franchise, LLC and/or RT Smith, LLC in favor of GE Capital Franchise Finance
Corporation or its affiliates, successors or assigns and/or in favor of Irwin
Franchise Capital or its affiliates, successors and assigns (see Schedule 8.12,
Item 4 for a list of such Debt).

 
3.  
Liens on assets or other property of RT Orlando Franchise, L.P. (a Subsidiary
(see Schedule 5.14)) now owned or later acquired, in each case, in connection
with the land located at House Codes 7719, 7119 and 7123, arising from or
related to indebtedness incurred by RT Orlando Franchise, L.P. in favor of GE
Capital Franchise Finance Corporation or its affiliates, successors or assigns
and/or in favor of Irwin Franchise Capital or its affiliates, successors and
assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 
4.  
Liens on assets or other property of RT South Florida Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 2205, 2285 and 7717, arising from or
related to indebtedness incurred by RT South Florida Franchise, L.P. in favor of
GE Capital Franchise Finance Corporation or its affiliates, successors or
assigns and/or in favor of Irwin Franchise Capital or its affiliates, successors
and assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 
5.  
Liens on assets or other property of RT West Palm Beach Franchise, L.P. (a
Subsidiary (see Schedule 5.14)) located on or in and the personal property
relating to the land located at House Codes 7121, 7124, 7116, 2148, 2148, 2146,
2149 and 2153, arising from or related to indebtedness incurred by RT West Palm
Beach Franchise, L.P. in favor of GE Capital Franchise Finance Corporation or
its affiliates, successors or assigns and/or in favor of Irwin Franchise Capital
or its affiliates, successors and assigns (see Schedule 8.12, Item 4 for a list
of such Debt).

 
6.  
Liens on assets or other property of RT Detroit Franchise, LLC and RT
Millington, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in each
case, attached to, located in or used in connection with the land located at
House Codes 7613, 7634, 7630, 7632, 7630, 7629, 7556, 7574, 7581, 7594, 7599 and
7606, arising from or related to indebtedness incurred by




--------------------------------------------------------------------------------

1 The loans related to certain of the liens listed on Schedule 8.1 have been
paid off or matured, but because the mortgage indebtedness is
cross-collateralized, the liens have not been released.
2 The addresses of all House Codes are provided in Exhibit A attached hereto.
 
 

--------------------------------------------------------------------------------

 
 
RT Detroit Franchise, LLC and/or RT Millington, LLC in favor of GE Capital
Franchise Finance Corporation or its affiliates, successors or assigns and/or in
favor of Irwin Franchise Capital or its affiliates, successors and assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 
7.  
Liens on assets or other property of RT Michigan Franchise, LLC and/or RT
O’Toole, LLC (a Subsidiary (see Schedule 5.14)) now or hereafter, in each case,
located in, or on, or used, or intended to be used in connection with the land
located at House Codes  7044, 7087, 7043, 7041, 7046, 7058, 7063, 7067, 7074,
7089, 7084, 7075 and 7045, arising from or related to indebtedness incurred by
RT Michigan Franchise, LLC and/or RT O’Toole, LLC in favor of GE Capital
Franchise Finance Corporation or its affiliates, successors or assigns and/or in
favor of Irwin Franchise Capital or its affiliates, successors and assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 
8.  
Liens on assets or other property of RT New England Franchise, LLC (a Subsidiary
(see Schedule 5.14)) now owned or later acquired, in each case, in connection
with the land located at House Codes 7290, 7291, 7114, 7291, 7209, 7290, 7209,
7049, 7156 and 7273, arising from or related to indebtedness incurred by RT New
England Franchise, LLC in favor of GE Capital Franchise Finance Corporation or
its affiliates, successors or assigns and/or in favor of Irwin Franchise Capital
or its affiliates, successors and assigns (see Schedule 8.12, Item 4 for a list
of such Debt).

 
9.  
Liens on assets or other property of RT Long Island Franchise, LLC (a Subsidiary
(see Schedule 5.14)) now or hereafter, in each case, located in, or on, or used,
or intended to be used in connection with the land located at House Codes 2233,
2208, 2224, 2227, 2228, 2229, 2230, 2231, 7155 and 7155, arising from or related
to indebtedness incurred by RT Long Island Franchise, LLC in favor of GE Capital
Franchise Finance Corporation or its affiliates, successors or assigns and/or in
favor of Irwin Franchise Capital or its affiliates, successors or assigns and/or
in favor of P&P holdings or its affiliates, successors or assigns (see Schedule
8.12, Item 4 for a list of such Debt).

 
10.  
Liens on assets or other property of RT Denver Franchise, L.P. (a Subsidiary
(see Schedule 5.14)) now owned or hereafter acquired, in each case, attached to
or affixed to the land located at House Codes  7227, 7226, 2163, 2166, 2163,
2166, 2168, 2158, 2160, 2164, 2206, 2341, 2182, 2168, 2161 and 2161, arising
from or related to indebtedness incurred by RT Denver Franchise, L.P. in favor
of GE Capital Franchise Finance Corporation or its affiliates, successors or
assigns and/or in favor of Irwin Franchise Capital or its affiliates, successors
or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 
11.  
Liens on assets or other property of RT Indianapolis Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, in
connection with the land located at House Codes 7654, 7655, 7670, 7673, 7671,
7652, 7653, 7654, 7655, 7670, 7673, 7671, 7672, 7672, 7676 and 7676, arising
from or related to indebtedness incurred by RT Indianapolis Franchise, LLC in
favor of GE Capital Franchise Finance Corporation or its affiliates, successors
or assigns and in favor of Irwin Franchise Capital or its affiliates, successors
or assigns (see Schedule 8.12, Item 4 for a list of such Debt).

 
12.  
Liens on assets or other property of RT KCMO Franchise, LLC (a Subsidiary (see
Schedule 5.14)) now or later, in each case, located on the land located at House
Codes 7277, 7274 and 7685, arising from or related to indebtedness incurred by
RT KCMO Franchise, LLC in favor of GE Capital Franchise Finance Corporation or
its affiliates, successors or assigns and/or in

 
 

--------------------------------------------------------------------------------

 

 
favor of Irwin Franchise Capital or its affiliates, successors and assigns (see
Schedule 8.12, Item 4 for a list of such Debt).

 
13.  
Liens on assets or other property of RT Omaha Franchise, LLC (a Subsidiary (see
Schedule 5.14)) now owned or later acquired, in each case, in connection with
the land located at House Codes 7242, 7249, 7248, 7245, 7234, 7249, 7244, 7245,
7240 and 7240, arising from or related to indebtedness incurred by RT Omaha
Franchise, LLC in favor of GE Capital Franchise Finance Corporation or its
affiliates, successors or assigns and/or in favor of Irwin Franchise Capital or
its affiliates, successors or assigns (see Schedule 8.12, Item 4 for a list of
such Debt).

 
14.  
Liens on assets or other property of RT Portland Franchise, LLC (a Subsidiary
(see Schedule 5.14)) now owned or later acquired, in each case, held or used in
connection with the land located at House Codes 7618 and 7623, arising from or
related to indebtedness incurred by RT Portland Franchise, LLC in favor of GE
Capital Franchise Finance Corporation or its affiliates, successors or assigns
and/or in favor of Irwin Franchise Capital or its affiliates, successors and
assigns, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 4 for a list of such Debt).

 
15.  
Liens on assets or other property of RT St. Louis Franchise, LLC (a Subsidiary
(see Schedule 5.14)) now owned or later acquired, in each case, in connection
with the land located at House Codes 3629, 7470, 7456, 7461, 7456, 7470, 3629,
7466, 7467, 7743, 7458, 7460 and 7464, arising from or related to indebtedness
incurred by RT St. Louis Franchise, LLC in favor of GE Capital Franchise Finance
Corporation or its affiliates, successors or assigns and/or in favor of Irwin
Franchise Capital or its affiliates, successors or assigns (see Schedule 8.12,
Item 4 for a list of such Debt).

 
16.  
Liens on assets or other property of RT Western Missouri Franchise, LLC (a
Subsidiary (see Schedule 5.14)) now owned or later acquired, in each case, held
or used in connection with the land located at House Codes 4331, 4409, 4459,
4686, 4331, 4409, 4459, 4686, 7883, 7884, 7885, 7886, 7887, 7888, 7889, 7890,
7892, 7893, 7897, 7887, 7888, 7889, 7890, 7892, 7893, 7897, 7899, 4643, 7895,
7882, 7900, 4643 and 7900, arising from or related to indebtedness incurred by
RT Western Missouri Franchise, LLC in favor of GE Capital Franchise Finance
Corporation or its affiliates, successors or assigns and/or in favor of Irwin
Franchise Capital or its affiliates, successors or assigns (see Schedule 8.12,
Item 4 for a list of such Debt).

 
17.  
Liens on assets or other property of RT Minneapolis Franchise, LLC (a Subsidiary
(see Schedule 5.14)) now owned or later acquired, in each case, held or used in
connection with the land located at House Codes 7343, 7382, 2195, 2197, 2199,
7396, 7396, 7358 and 7364, arising from or related to indebtedness incurred by
RT Minneapolis Franchise, LLC in favor of GE Capital Franchise Finance
Corporation or its affiliates, successors or assigns and/or in favor of Irwin
Franchise Capital or its affiliates, successors or assigns (see Schedule 8.12,
Item 4 for a list of such Debt).

 
 

--------------------------------------------------------------------------------

 
House Code
 
Lender
 
Borrower
 
Loan Number
 
Property Address
 
City
 
State
 
Zip Code
2158
GE
RT Denver Franchise, LP
000430874
8025 West Bowles Ave Bowles Crossing
Littleton
CO
80123
2160
GE
RT Denver Franchise, LP
000430874
9280 Sheridan Boulevard
Westminster
CO
80031
2161
GE
RT Denver Franchise, LP
000430875
35 Springer Drive
Highlands Ranch
CO
80126
2161
GE
RT Denver Franchise, LP
000430987
35 Springer Drive
Highlands Ranch
CO
80126
2163
GE
RT Denver Franchise, LP
000430874
5525 Wadsworth Bypass
Arvada
CO
80002
2163
GE
RT Denver Franchise, LP
000430876
5525 Wadsworth Bypass
Arvada
CO
80002
2164
GE
RT Denver Franchise, LP
000430874
4150 N Freeway
Pueblo
CO
81008
2166
GE
RT Denver Franchise, LP
000430874
14100 East Iliff Avenue
Aurora
CO
80014
2166
GE
RT Denver Franchise, LP
000430878
14100 East Iliff Avenue
Aurora
CO
80014
2168
GE
RT Denver Franchise, LP
000430874
110 Boardwalk Drive
Ft Collins
CO
80525
2168
GE
RT Denver Franchise, LP
000430877
110 Boardwalk Drive
Ft Collins
CO
80525
2182
GE
RT Denver Franchise, LP
000430874
1710 Briar Gate Blvd Chapel Hills Mall
Colorado Springs
CO
80920
2206
GE
RT Denver Franchise, LP
000430874
1340 W Garden of the Gods Rd
Colorado Springs
CO
80907
2341
GE
RT Denver Franchise, LP
000430874
270 Dillion Ridge Way 270 US Highway 6
Dillion
CO
80435
7226
Irwin
RT Denver Franchise, LP
007-0018793-100
6751 Tower Road
Denver
CO
80249
7227
Irwin
RT Denver Franchise, LP
007-0018793-102
5820 STETSON HILLS BLVD
COLORADO SPRINGS
CO
80923
7556
GE
RT Detroit Franchise, LLC
*
27736 NOVI RD
NOVI
MI
48377
7574
GE
RT Detroit Franchise, LLC
*
31066 W TWELVE MILE RD
FARMINGTON HILLS
MI
48334
7581
GE
RT Detroit Franchise, LLC
*
35500 VAN DYKE AVENUE
STERLING HEIGHTS
MI
48312
7594
GE
RT Detroit Franchise, LLC
*
2071 N TELEGRAPH RD (US 24) #C-101
French Township
MI
48162
7599
GE
RT Detroit Franchise, LLC
*
23000 EUREKA RD
TAYLOR
MI
48180
7606
GE
RT Detroit Franchise, LLC
*
30901 GRATIOT AVENUE
ROSEVILLE
MI
48066
7613
GE
RT Detroit Franchise, LLC
000429492
1375 Michigan Ave
Saline
MI
48176-8730
7629
GE
RT Detroit Franchise, LLC
000430272
45660 Michigan Avenue
Canton
MI
48188
7632
GE
RT Detroit Franchise, LLC
000430270
39581 W 12 Mile Road
Novi
MI
48377-3603
7630
Irwin
RT Detroit Franchise, LLC
007-0019363-102
15075 BECK ROAD
PLYMOUTH
MI
48170
7634
Irwin
RT Detroit Franchise, LLC
007-0019363-100
15655 SOUTHFIELD RD.
ALLEN PARK
MI
48101
7652
GE
RT Indianapolis Franchise, LLC
000432114
515 E SOUTHWAY BLVD
KOKOMO
IN
46902
7653
GE
RT Indianapolis Franchise, LLC
000432114
5530 SCATTERFIELD RD
ANDERSON
IN
46013
7654
GE
RT Indianapolis Franchise, LLC
000432114
8133 EAST 96TH STREET
INDIANAPOLIS
IN
46268
7654
GE
RT Indianapolis Franchise, LLC
000432115
8133 EAST 96TH STREET
INDIANAPOLIS
IN
46268
7655
GE
RT Indianapolis Franchise, LLC
000432115
4025 SHORE DRIVE
INDIANAPOLIS
IN
46268
7655
GE
RT Indianapolis Franchise, LLC
000432114
4025 SHORE DRIVE
INDIANAPOLIS
IN
46268
7670
GE
RT Indianapolis Franchise, LLC
000432114
3715 West Market Place Drive Edinburgh Outlet Center
Taylorsville
IN
46124
7670
GE
RT Indianapolis Franchise, LLC
000432115
3715 West Market Place Drive Edinburgh Outlet Center
Taylorsville
IN
46124
7672
GE
RT Indianapolis Franchise, LLC
000432116
1901 West McGalliard Road Northwest Plaza Shopping Center
Muncie
IN
47304
7672
GE
RT Indianapolis Franchise, LLC
000432117
1901 West McGalliard Road Northwest Plaza Shopping Center
Muncie
IN
47304
7673
GE
RT Indianapolis Franchise, LLC
000432114
3451 S US Hwy 41 Honey Creek Mall
Terre Haute
IN
47802-3729
7673
GE
RT Indianapolis Franchise, LLC
000432115
3451 S US Hwy 41 Honey Creek Mall
Terre Haute
IN
47802-3729
7671
Irwin
RT Indianapolis Franchise, LLC
007-0019179-102
7940 US 31 SOUTH
INDIANAPOLIS
IN
46227
7676
Irwin
RT Indianapolis Franchise, LLC
007-0019179-100
9106 Welseyan Road
INDIANAPOLIS
IN
46268
7676
Irwin
RT Indianapolis Franchise, LLC
007-0019179-101
9107 Welseyan Road
INDIANAPOLIS
IN
46268

 

--------------------------------------------------------------------------------

 
House Code
 
Lender
 
Borrower
 
Loan Number
 
Property Address
 
City
 
State
 
Zip Code
7274 GE
RT KCMO Franchise, LLC
000429997  22220 Midland Drive  Shawnee  KS  66203 
7277
GE
RT KCMO Franchise, LLC
000429746
2909 Burlington
Kansas City
MO
64116
7685
GE
RT KCMO Franchise, LLC
000427903
1300 East North Avenue
Belton
MO
64012-5108
2208
GE
RT Long Island Franchise, LLC
000434855
6330 Jerico Turnpike
Commack
NY
11725
2224
GE
RT Long Island Franchise, LLC
*
313 Smith Haven Mall Space C-26
Lake Grove
NY
11755
2227
GE
RT Long Island Franchise, LLC
*
289 Middle Country Road Selden Plaza
Selden
NY
11784
2228
GE
RT Long Island Franchise, LLC
*
1226 Old Country Road
Westbury
NY
11590
2229
GE
RT Long Island Franchise, LLC
*
363 Broadway Broadway Mall
Hicksville
NY
11801
2230
GE
RT Long Island Franchise, LLC
*
252 Sunrise Mall
Massapequa
NY
11758
2231
GE
RT Long Island Franchise, LLC
*
2120 Broad Hollow
Farmingdale
NY
11735
2233
Irwin
RT Long Island Franchise, LLC
007-0018826-104
5650 SUNRISE HWY
SAYVILLE
NY
11782
7155
Irwin
RT Long Island Franchise, LLC
025-0018826-102
403 Commack Rd.
Deer Park
NY
11729
7155
Irwin
RT Long Island Franchise, LLC
025-0018826-103
403 Commack Rd.
Deer Park
NY
11729
3015
GE
RT Michiana Franchise, LLC
000430639
2705 E 1st Street
Vidalia
GA
30474-8823
7310
GE
RT Michiana Franchise, LLC
000430711
2120 Southlake Mall
Merrillville
IN
46410
7346
GE
RT Michiana Franchise, LLC
000430711
1050 E Coliseum Blvd
Fort Wayne
IN
46805
7350
GE
RT Michiana Franchise, LLC
000427904
6083 B Dr N
Battle Creek
MI
49014-8367
7368
GE
RT Michiana Franchise, LLC
000430711
3308 East Center Street
Warsaw
IN
46582
7041
GE
RT Michigan Franchise, LLC
000430713
14600 Lakeside Circle
Sterling Heights
MI
48313
7043
GE
RT Michigan Franchise, LLC
000429970
499 Dickerson Road
Gaylord
MI
49735-9205
7044
GE
RT Michigan Franchise, LLC
000430666
8711 East 34 Road
Cadillac
MI
49601
7045
GE
RT Michigan Franchise, LLC
000428984
1764 NORTH US HWY 31
TRAVERSE CITY
MI
49686
7046
GE
RT Michigan Franchise, LLC
000430714
6800 Eastman Avenue
Midland
MI
48640
7058
GE
RT Michigan Franchise, LLC
000430712
3417 S Linden Road #110
Flint
MI
48507
7063
GE
RT Michigan Franchise, LLC
000430714
405 A-North Telegraph Road
Waterford
MI
48328
7067
GE
RT Michigan Franchise, LLC
000430712
19005 Silver Parkway
Fenton
MI
48430
7074
GE
RT Michigan Franchise, LLC
000430713
3898 State Street
Bay City
MI
48706
7075
GE
RT Michigan Franchise, LLC
000429971
4280 24th Avenue
Fort Gratiot
MI
48059-3880
7084
GE
RT Michigan Franchise, LLC
000428982
1023 EAST PICKARD STREET
MOUNT PLEASANT
MI
48858
7087
GE
RT Michigan Franchise, LLC
000429912
6898 Sashabaw Rd
Clarkston
MI
48348
7089
GE
RT Michigan Franchise, LLC
000430714
51295 Gratiot Avenue
Township
MI
48051
7343
GE
RT Minneapolis Franchise, LLC
000430650
3405 Vicksburg Lane North
Plymouth
MN
55447
7358
GE
RT Minneapolis Franchise, LLC
000427917
12900 Technology Drive
Eden Prairie
MN
55344-3603
7364
GE
RT Minneapolis Franchise, LLC
000429895
13375 60th Street North
Oak Park Heights
MN
55082-6476
7396
GE
RT Minneapolis Franchise, LLC
000429893
7350 Hartwood Court South
Cottage Grove
MN
55016
7396
GE
RT Minneapolis Franchise, LLC
000429894
7350 Hartwood Court South
Cottage Grove
MN
55016
7382
Irwin
RT Minneapolis Franchise, LLC
007-0019006-100
4135 DEAN LAKES BOULEVARD
SHAKOPEE
MN
55379
2195
Irwin
RT Minneapolis Franchise, LLC
026-0019006-103
234 N. Garden, Mall of America
Bloomington
MN
55425-5518
2197
Irwin
RT Minneapolis Franchise, LLC
026-0019006-103
1656 S. Dell Center
Edina
MN
55435-7015
2199
Irwin
RT Minneapolis Franchise, LLC
026-0019006-103
325 Rosedale Center
Roseville
MN
55113-3013
7209
Irwin
RT New England Franchise, LLC
007-0018714-100
45 Boulder Way
Biddeford
ME
04005
7209
Irwin
RT New England Franchise, LLC
007-0018714-101
46 Boulder Way
Biddeford
ME
04005
7049
GE
RT New England Franchise, LLC
000428127
703 Maine Mall Road The Maine Mall
Portland
ME
04106

 

--------------------------------------------------------------------------------

 
House Code
 
Lender
 
Borrower
 
 
Loan Number
 
Property Address
 
City
 
State
 
Zip Code
7114
GE
RT New England Franchise, LLC
000429199
20 Waterville Commons Dr
Waterville
ME
04903
7156
GE
RT New England Franchise, LLC
000428127
830 Main Street Space D-12 Aroostock Center
Presque Isle
ME
04769
7273
GE
RT New England Franchise, LLC
000428127
663 Stillwater Avenue Bangor Mall
Bangor
ME
04401
7290
Irwin
RT New England Franchise, LLC
007-0018714-102
649 TURNER STREET, SUITE 1A
AUBURN
ME
04210
7291
Irwin
RT New England Franchise, LLC
007-0018714-104
58 STEPHEN KING DRIVE
AUGUSTA
ME
04330
7234
GE
RT Omaha Franchise, LLC
000427931
2008 Cornhusker Hwy
Bellevue
NE
68123
7240
GE
RT Omaha Franchise, LLC
000428727
16831 LAKESIDE HILLS PLAZA
OMAHA
NE
68130
7240
GE
RT Omaha Franchise, LLC
000428729
16831 LAKESIDE HILLS PLAZA
OMAHA
NE
68130
7244
GE
RT Omaha Franchise, LLC
000428731
2700 NORTH HILL ROAD
LINCOLN
NE
68521
7242
Irwin
RT Omaha Franchise, LLC
007-0018963-104
3150 24TH AVENUE
COUNCIL BLUFFS
IA
51501
7245
Irwin
RT Omaha Franchise, LLC
007-0018963-106
2320 S. JEFFERS ST.
NORTH PLATTE
NE
69101
7248
Irwin
RT Omaha Franchise, LLC
007-0018963-102
108 FIRST AVENUE PLACE
KEARNEY
NE
68847
7249
Irwin
RT Omaha Franchise, LLC
007-0018963-100
3429 WEST 13TH STREET
GRAND ISLAND
NE
68803
7119
GE
RT Orlando Franchise, L.P.
000430663
2695 N Atlantic Avenue Bellaire Shopping Center
Daytona Beach
FL
32118-3205
7123
GE
RT Orlando Franchise, L.P.
000430693
9616 US Hwy 441
Leesburg
FL
34788
7719
GE
RT Orlando Franchise, L.P.
000429642
60 Garden Street South
Palm Coast
FL
32137-8540
7618
Irwin
RT Portland Franchise, LLC
007-0022129-100
1895 N.W. 9TH STREET
CORVALLIS
OR
97330
7623
Irwin
RT Portland Franchise, LLC
007-0022129-100
14550 SW MURRAY-SCHOLLS DRIVE
BEAVERTON
OR
97007
2205
GE
RT South Florida Franchise, LP
000430622
3887 West Hillsborough
Deerfield Beach
FL
33442
2285
GE
RT South Florida Franchise, LP
000430623
801 NE 8th Street
Homestead
FL
33030
7717
GE
RT South Florida Franchise, LP
000428688
299 SW 26th Avenue
Pompano Beach
FL
33069
3629
Irwin
RT St. Louis Franchise, LLC
007-0020202-104
3069 WILLIAM STREET
CAPE GIRARDEAU
MO
63701
7456
Irwin
RT St. Louis Franchise, LLC
007-0020202-102
1218 WEST PEARCE
WENTZVILLE
MO
63385
7470
Irwin
RT St. Louis Franchise, LLC
007-0020202-100
942 MERAMAC STATION ROAD
VALLEY PARK
MO
63088
7458
GE
RT St. Louis Franchise, LLC
000429043
90 MID-RIVERS MALL DRIVE
SAINT PETERS
MO
63376
7460
GE
RT St. Louis Franchise, LLC
000429043
10797 SUNSET PLAZA
SUNSET HILLS
MO
63127
7461
GE
RT St. Louis Franchise, LLC
000429044
1120 SHAPIRO DRIVE
FESTUS
MO
63028
7464
GE
RT St. Louis Franchise, LLC
000429043
6565 NORTH ILLINOIS AVENUE
FAIRVIEW HEIGHTS
IL
62208
7466
GE
RT St. Louis Franchise, LLC
000430217
3606 West Outer Road
Arnold
MO
63010
7467
GE
RT St. Louis Franchise, LLC
000429632
604 N Bluff
Collinsville
IL
62234-6204
7743
GE
RT St. Louis Franchise, LLC
000428085
7 Corvette Drive
Litchfield
IL
62056-1090
7157
GE
RT Tampa Franchise, L.P.
000428733
8306 TOURIST CENTER DRIVE
BRADENTON
FL
34201
7179
GE
RT Tampa Franchise, L.P.
000428732
9001 PARK ROYAL DRIVE
FORT MYERS
FL
33908
2146
GE
RT West Palm Beach Franchise, L.P.
*
409 Plaza Road Mizner Park
Boca Raton
FL
33432
2148
GE
RT West Palm Beach Franchise, L.P.
*
3101 PGA Boulevard Space C-129
Palm Beach Gardens
FL
33410
2149
GE
RT West Palm Beach Franchise, L.P.
*
3000 NW Federal Highway Treasure Coast Square
Jensen Beach
FL
34957
2153
GE
RT West Palm Beach Franchise, L.P.
*
801 North Congress Avenue Boynton Beach Mall
Boynton Beach
FL
33435
7116
GE
RT West Palm Beach Franchise, L.P.
000430700
2000 SE Fischer Street
Stuart
FL
34996
7121
GE
RT West Palm Beach Franchise, L.P.
000430696
13675 US Highway 1
Sebastian
FL
32958
7124
GE
RT West Palm Beach Franchise, L.P.
000428851
1271 N STATE ROAD 7
ROYAL PALM BEACH
FL
33411
4331
GE
RT Western Missouri Franchise, LLC
000431894
115 E Harrell Drive
Russellville
AR
72802
4331
GE
RT Western Missouri Franchise, LLC
000431895
115 E Harrell Drive
Russellville
AR
72802
4409
GE
RT Western Missouri Franchise, LLC
000431894
23236 I-30
Bryant
AR
72022

 

--------------------------------------------------------------------------------

 
House Code  
 
Lender
 
Borrower  
 
Loan Number
 
Property Address
 
City
 
State
 
Zip Code
4409
GE
RT Western Missouri Franchise, LLC
000431895
23236 I-30
Bryant
AR
72022
4459
GE
RT Western Missouri Franchise, LLC
000431894
2915 Kazi Street
Jonesboro
AR
72401
4459
GE
RT Western Missouri Franchise, LLC
000431895
2915 Kazi Street
Jonesboro
AR
72401
4686
GE
RT Western Missouri Franchise, LLC
000431894
3920 Central Ave
Hot Springs
AR
71913
4686
GE
RT Western Missouri Franchise, LLC
000431895
3920 Central Ave
Hot Springs
AR
71913
7883
GE
RT Western Missouri Franchise, LLC
000431892
2010 Bernadette Drive
Columbia
MO
65203
7884
GE
RT Western Missouri Franchise, LLC
000431892
2300 Missouri Blvd
Jefferson City
MO
65109
7885
GE
RT Western Missouri Franchise, LLC
000431892
2825 SOUTH GLENSTONE
SPRINGFIELD
MO
65804
7886
GE
RT Western Missouri Franchise, LLC
000431892
3231 Rangeline Road
Joplin
MO
64804
7887
GE
RT Western Missouri Franchise, LLC
000431892
3316 WEST HIGHWAY 76
BRANSON
MO
65616
7887
GE
RT Western Missouri Franchise, LLC
000431893
3316 WEST HIGHWAY 76
BRANSON
MO
65616
7888
GE
RT Western Missouri Franchise, LLC
000431892
2725 NORTH GLENSTONE (North Springfield)
SPRINGFIELD
MO
65803
7888
GE
RT Western Missouri Franchise, LLC
000431893
2725 NORTH GLENSTONE (North Springfield)
SPRINGFIELD
MO
65803
7889
GE
RT Western Missouri Franchise, LLC
000431892
1402 S Walton Blvd
Bentonville
AR
72712
7889
GE
RT Western Missouri Franchise, LLC
000431893
1402 S Walton Blvd
Bentonville
AR
72712
7890
GE
RT Western Missouri Franchise, LLC
000431892
135 ST ROBERTS BLVD
SAINT ROBERT
MO
65584
7890
GE
RT Western Missouri Franchise, LLC
000431893
135 ST ROBERTS BLVD
SAINT ROBERT
MO
65584
7892
GE
RT Western Missouri Franchise, LLC
000431892
1031 S Krupa Drive
Fayetteville
AR
72704-7635
7892
GE
RT Western Missouri Franchise, LLC
000431893
1031 S Krupa Drive
Fayetteville
AR
72704-7635
7893
GE
RT Western Missouri Franchise, LLC
000431892
4121 S National Road
Springfield
MO
65807
7893
GE
RT Western Missouri Franchise, LLC
000431893
4121 S National Road
Springfield
MO
65807
7897
GE
RT Western Missouri Franchise, LLC
000431892
715 North McCroskey
Nixa
MO
65714
7897
GE
RT Western Missouri Franchise, LLC
000431893
715 North McCroskey
Nixa
MO
65714
4643
Irwin
RT Western Missouri Franchise, LLC
007-0018907-106
2400 SANDERS RD
CONWAY
AR
72032
7882
Irwin
RT Western Missouri Franchise, LLC
007-0018907-104
900 N OLD TOWNE AVE.
REPUBLIC
MO
65738
7895
Irwin
RT Western Missouri Franchise, LLC
007-0018907-102
2510 NORTH BALTIMORE STREET
KIRKSVILLE
MO
63501
7899
Irwin
RT Western Missouri Franchise, LLC
007-0018907-100
3310 VANDIVER DRIVE
COLUMBIA
MO
65202
7900
Irwin
RT Western Missouri Franchise, LLC
007-0018907-108
1008 WORLEY DRIVE
WEST PLAINS
MO
65775
                 
*
Lender has not provided a contract number for the loan
     

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 8.3
 
Existing Investments
 
See Schedule 5.14 for a list of direct and indirect Subsidiaries of Borrower in
which Borrower has made an Investment.


Company-owned life insurance policies totaling $29,628,230 held for the purposes
of funding pension benefits due under two of the Company’s defined benefit
pension plans.


Split dollar life insurance policies totaling $1,689,798 held as an executive
benefit for a group of former employees.


Mutual funds, cash and Ruby Tuesday common stock totaling $8,663,024 held within
a rabbi trust to fund our Deferred Compensation Plans.


 

--------------------------------------------------------------------------------

 
SCHEDULE 8.7
 
Restrictive Agreements
 
1.  
Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 4 of Schedule 8.12 to incur additional
liens on any of the assets pledged as security under such agreements.

 
2.  
Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 4 of Schedule 8.12 to transfer or dispose
of any of the assets pledged as security under such agreements.

 
3.  
Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 4 of Schedule 8.12 to make distributions or
dividends to its members or partners.

 


 


 

--------------------------------------------------------------------------------

 
SCHEDULE 8.12
 
Existing Indebtedness
 
1.  
Indebtedness totaling $12,402,300 evidenced pursuant to various letters of
credit issued primarily in connection with the Company’s workers compensation
and casualty insurance programs.

 
2.  
Company’s covenants in favor of Metropolitan Knoxville Airport Authority (the
“Authority”) in connection with the Food and Beverage Concession Agreement dated
September 1, 1999, between the Authority and RT McGhee-Tyson, LLC, a Subsidiary,
wherein Company agrees to provide continuing working capital to RT McGhee-Tyson,
LLC during the term of the Concession Agreement.

 
3.  
The Company has entered into a Distribution Agreement and an Agreement
Respecting Employee Benefit Matters (collectively referred to as sharing
agreements) with Morrison Fresh Cooking, Inc. (acquired by Piccadilly
Cafeterias, Inc.) and Morrison Management Specialists, Inc. (formerly Morrison
Health Care, Inc. and acquired by Compass Group, PLC) providing for the
assumption of liabilities and cross-indemnities designed to allocate, generally,
among these three companies, financial responsibility for liabilities arising
out of or in connection with business activities prior to the March, 1996
“spin-off” transaction.

 
4.  
Former franchise partner Indebtedness described in the attached spreadsheet:

 
[see attached]
 
 

--------------------------------------------------------------------------------



FORMER FRANCHISE PARTNER (ACQUIRED) INDEBTEDNESS
(all figures in 000's)                 
MORTGAGEE/LESSEE
TOTAL
     
MORTGAGE LOAN OBLIGATIONS
   
Michiana Debt:
         
GE - Acquisition - Note 28525
1,173
       
GE - Acquisition - Note 28651
1,579
     
Orlando Debt:
         
GE - Palm Coast Construction
991
     
West Palm Beach Debt:
       
GE - Sebastian
1,189
     
Detroit Debt:
         
GE - Saline Construction
923
       
Irwin - Allen Park Construction
528
     
Michigan Debt:
         
GE - Cadillac Construction
977
       
GE - Gaylord Construction
1,167
       
GE - Acquisition Debt
2,067
       
GE - Clarkston Construction
861
     
Long Island Debt:
         
Irwin - Sayville Construction
1,135
     
New England Debt:
         
Irwin - Auburn Construction
337
       
Irwin - Augusta Construction
442
     
Denver Debt:
         
Irwin - Tower Road Construction
1,350
       
Irwin - Ridgeview Construction
1,421
     
Indianapolis Debt:
         
GE - Construction refinance
2,460
       
Irwin - US Hwy 31 Construction
1,790
     
KCMO Debt:
         
GE - Northgate Construction
873
       
GE - Shawnee Construction
1,229
     
Omaha Debt:
         
Irwin - Grand Island Construction
858
       
Irwin - Kearney Construction
977
       
Irwin - Council Bluffs Construction
1,269
       
Irwin - North Platte Construction
1,222
     
Portland Debt:
         
Irwin - Refinance
179
     
St. Louis Debt:
         
Irwin - Valley Park Construction
995
       
Irwin - Cape Girardeau Construction
612
       
Irwin - Wentzville Construction
998
     
Western Missouri Debt:
       
GE - Acquisition Debt (Construction)
3,052
       
GE - Acquisition Debt (FF&E)
1,217
       
GE - Construction refinance
4,156
       
GE - FF&E refinance
7,918
       
Irwin - Bass Pro Construction
1,151
       
Irwin - Conway Construction
1,332
       
Irwin - Kirksville Construction
1,007
       
Irwin - Republic Construction
1,335
       
Irwin - West Plains Construction
735
     
Minneapolis Debt:
         
GE - Acquisition Debt
1,285
       
Irwin - Shakopee Construction
1,328
     
Total Mortgage loan obligations
54,118
                                 
CAPITAL LEASE OBLIGATIONS:
     
Omaha Debt:
           
Manitowoc Finance
2
     
Total Capital lease obligations
2
   

 

--------------------------------------------------------------------------------

 
SCHEDULE 8.14
 
Certain Subsidiaries
 
RT Millington, LLC
RT O’Toole, LLC
RT Indianapolis Franchise, LLC
RT St. Louis Franchise, LLC
RT Tampa Franchise, L.P.
RT Orlando Franchise, L.P.
RT South Florida Franchise, L.P.
RT West Palm Beach Franchise, L.P.
RT Smith, LLC
RT Long Island Franchise, LLC
RT New England Franchise, LLC
RT Omaha Franchise, LLC
RT Portland Franchise, LLC
RT Denver Franchise, L.P.
RT Minneapolis Franchise, LLC
RT KCMO Franchise, LLC (provided, that RT KCMO Franchise, LLC may continue to
own RT KCMO Kansas, Inc.)
RT Western Missouri Franchise, LLC (provided, that RT Western Missouri
Franchise, LLC may continue to control RT Arkansas Club, Inc., RT Jonesboro
Club, Ruby Tuesday of Conway, Inc., Ruby Tuesday of Russellville, Inc. and Ruby
Tuesday of Bryant, Inc.)






 

--------------------------------------------------------------------------------

 
EXHIBIT 2.3


FORM OF NOTICE OF REVOLVING BORROWING


[date]


Bank of America, N.A.
Credit Services
 
Attn. Markel Richardson
 
101 N. Tryon Street
Mailcode: NC1 -001-05-46
Charlotte, NC 28255-0001


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of December 3, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the undersigned, as Borrower, the Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Issuing Bank.  Terms defined in the Credit Agreement
are used herein with the same meanings.  This notice constitutes a Notice of
Revolving Borrowing, and the Borrower hereby requests a Revolving Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing requested hereby:


 
(A)
Aggregate principal amount of Revolving Borrowing:  ____________________
 



 
(B)
Date of Revolving Borrowing (which is a Business Day): __________________
 



 
(C)
Interest Rate basis: ________________________
 



 
(D)
Interest Period: ____________________
 



 
(E)
Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed: ______________________
 



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 4.2 of the Credit Agreement are
satisfied.


Very truly yours,


RUBY TUESDAY, INC.


By:      _________________                                                  
Name:
Title:



 

--------------------------------------------------------------------------------

 


EXHIBIT 2.6


FORM OF CONTINUATION/CONVERSION


[date]


Bank of America, N.A.
Credit Services
 
Attn. Markel Richardson
 
101 N. Tryon Street
Mailcode: NC1 -001-05-46
Charlotte, NC 28255-0001


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of December 3, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the undersigned, as Borrower, the Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Issuing Bank.  Terms defined in the Credit Agreement
are used herein with the same meanings.  This notice constitutes a Notice of
Continuation/Conversion and the Borrower hereby requests the conversion or
continuation of a Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to the Borrowing
to be converted or continued as requested hereby:


 
(A)
Borrowing to which this request applies:  _______________________________
 




 
(B)
Principal amount of Borrowing to be converted/continued: __________________
 

                                                                                                                           
 
(C)
Effective date of election (which is a Business Day): ______________________
 




 
(D)
Interest rate basis: __________________
 

 

 
(E)
Interrest Period: _________________
 



Very truly yours,


RUBY TUESDAY, INC.


By:   _____________________                                                     
Name:
Title:




 

--------------------------------------------------------------------------------

 


EXHIBIT 2.9


FORM OF REVOLVING CREDIT NOTE


 _______________


FOR VALUE RECEIVED, the undersigned, Ruby Tuesday, Inc., a Georgia corporation
(the “Borrower”), hereby promises to pay to ________________ (the “Lender”) or
its registered assigns, in accordance with the provisions of that certain
Revolving Credit Agreement dated as of December 3, 2013, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Guarantors, the lenders from time
to time party thereto and Bank of America, N.A., as administrative agent for the
lenders and Issuing Bank, the principal amount of each Revolving Loan from time
to time made by the Lender to the Borrower pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount thereof from time
to time outstanding, in like funds at the rate or rates per annum and payable on
such dates as provided in the Credit Agreement.  In addition, should legal
action or an attorney-at-law be utilized to collect any amount due hereunder,
the Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


[SIGNATURE PAGE FOLLOWS]


CHAR1\1331618v4

--------------------------------------------------------------------------------

 


                                  
 

    RUBY TUESDAY, INC.           By: ________________       Name:     Title: 

                            
                                                                     



 

--------------------------------------------------------------------------------

 


EXHIBIT 2.18-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of
December 3, 2013 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent and Issuing
Bank.


Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Revolving Credit Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Name of Lender]


By:    __________________                                                  
Name:
Title:


Date: ________ __, 201[  ]


 

--------------------------------------------------------------------------------

 


EXHIBIT 2.18-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of
December 3, 2013 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent and Issuing
Bank.


Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Name of Lender]


By:     ____________________                                                 
Name:
Title:


Date: ________ __, 201[  ]


 

--------------------------------------------------------------------------------

 


EXHIBIT 2.18-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of
December 3, 2013 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent and Issuing
Bank.


Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Name of Lender]


By:     ____________________                                                 
Name:
Title:


Date: ________ __, 201[  ]




CHAR1\1331618v4

--------------------------------------------------------------------------------

 


EXHIBIT 2.18-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Revolving Credit Agreement dated as of
December 3, 2013 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent and Issuing
Bank.


Pursuant to the provisions of Section 2.18(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Revolving Credit Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Revolving Credit Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[Name of Lender]


By:     ____________________                                                 
Name:
Title:


Date: ________ __, 201[  ]


 

--------------------------------------------------------------------------------

 


EXHIBIT 4.1(c)(i)


RUBY TUESDAY, INC.


CERTIFICATE REGARDING CHARTER, BYLAWS,
RESOLUTIONS AND INCUMBENCY


The undersigned, Scarlett May, being the Secretary of Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), hereby gives this certificate to induce
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”), and
each of the financial institutions (the “Lenders”) from time to time party to
the Credit Agreement (herein defined) to consummate certain financial
accommodations with the Borrower pursuant to the terms of that certain Revolving
Credit Agreement, dated of even date herewith, between the Borrower, the
Guarantors, the Administrative Agent and the Lenders (the “Credit
Agreement”).  Capitalized terms used herein which are not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.


The undersigned hereby certifies that:


1.           In her aforesaid capacity as Secretary of the Borrower, she is
familiar with, and keeps control of, its articles of incorporation, bylaws and
minute books, and schedules meetings of its Board of Directors;


2.           Attached hereto as Exhibit A is a true and correct copy of the
Articles of Incorporation of the Borrower, as in effect on the date hereof;


3.           Attached hereto as Exhibit B is a true and correct copy of the
bylaws of the Borrower as in effect on the date hereof;


4.           Attached hereto as Exhibit C is a true and correct copy of
resolutions of the Board of Directors of the Borrower duly adopted by unanimous
written consent on [_________ ], that such proceedings were conducted in
accordance with the Articles of Incorporation and bylaws of the Borrower, and
said resolutions have not been amended, rescinded, modified or revoked, and are
in full force and effect as of the date hereof;


5.           The following persons constitute officers of the Borrower, and such
officers are duly authorized and empowered to execute the Credit Agreement and
all other documents and agreements to which the Borrower is a party; and the
signatures executed below are the true and correct signatures of such officers:
 
 


 

 Title   Name   Signature
Executive Vice President,
    Chief Financial Officer
Michael O. Moore
___________________  and Assistant    
Secretary
          Senior Vice President, Chief   Scarlett May  ___________________ 
Legal Officer and Secretary
   

                
      
IN WITNESS WHEREOF, the undersigned has executed this certificate in her
capacity as Secretary, this ____ day of __________, 201__.






 

        Scarlett May  
Secretary

 




The undersigned being a duly authorized officer of the Borrower, hereby
certifies to the Administrative Agent and the Participants that Scarlett May is
the duly appointed Secretary of the Borrower, and she is duly authorized and
empowered to execute this Certificate and all documents to which Borrower is a
party, and the signature executed above is his true and correct signature.




 

                   

 
 


 

--------------------------------------------------------------------------------

 


EXHIBIT 4.1(h)


FORM OF OFFICER’S CERTIFICATE




Reference is made to the Revolving Credit Agreement dated as of December 3, 2013
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), among Ruby Tuesday, Inc., a Georgia corporation (the “Borrower”),
the Guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Issuing Bank.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This certificate is
being delivered pursuant to Section 4.1(h) of the Credit Agreement.


I, [____________], [___________] of the Borrower, DO HEREBY CERTIFY that:


(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, no Default or Event of Default shall exist or would
result; and


(b)           all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of a Letter of Credit, in each case before and after giving effect
thereto or, if such representations and warranties relate solely to an earlier
date, were true and correct as of such earlier date.




IN WITNESS WHEREOF, I have hereunto signed my name this __ day of December,
2013.
 

       
Name:
    Title:  

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 6.10


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”) dated as of [__________], 20[___] is
by and between [__________], a [__________] (the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under the Revolving
Credit Agreement  dated as of December 3, 2013 (as amended, modified,
supplemented, increased or otherwise modified in writing from time to time, the
“Credit Agreement”) by and among Ruby Tuesday, Inc., a Georgia corporation (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and the
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section [6.10][6.11][6.12] of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor”.  Accordingly, the
New Subsidiary hereby agrees with the Administrative Agent as follows:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to the Administrative Agent, each Lender and each
other holder of the Obligations, as provided in Article IV of the Credit
Agreement, as primary obligor and not as surety, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


[2.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement.  Without limiting generality of
the foregoing terms of this paragraph 2, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right of set off against
any and all right, title and interest of the New Subsidiary in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the New Subsidiary.]1


[3.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Pledge Agreement and a “Pledgor” for all purposes of the Pledge
Agreement, and shall have all the obligations of a Pledgor thereunder as if it
had executed the Pledge Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Pledge Agreement.  Without limiting generality of
the foregoing terms of this paragraph 3, to secure the prompt payment and
 

--------------------------------------------------------------------------------

1 To be included if the New Subsidiary is not otherwise prohibited from pledging
its assets in favor of the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right of set off against
any and all right, title and interest of the New Subsidiary in and to the
Pledged Collateral (as such term is defined in Section 2 of the Pledge
Agreement) of the New Subsidiary.]2


4.           The New Subsidiary hereby represents and warrants to the
Administrative Agent that:


(i)           Set forth on Schedule 1 is the chief executive office, U.S. tax
payer identification number and organizational identification number of the New
Subsidiary as of the date hereof.


(ii)           The exact legal name and state of organization of the New
Subsidiary is as set forth on the signature pages hereto.


(iii)           Except as set forth on Schedule 2, the New Subsidiary has not
during the five years preceding the date hereof (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.


(iv)           Set forth on Schedule 3 is a list of all Copyrights, all
Copyright Licenses, all Patents, all Patent Licenses, all Trademarks and all
Trademark Licenses, in each case, registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by the New Subsidiary as of the date hereof.


(v)           As of the Closing Date, the New Subsidiary has no Commercial Tort
Claims in excess of $100,000 other than as set forth on Schedule 4.


(vi)           Set forth on Schedule 5 is a list of each Subsidiary of the New
Subsidiary, together with (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding, (iii) the certificate number(s)
of the certificates evidencing such Equity Interests and number and percentage
of outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.


5.           The address of the New Subsidiary for purposes of all notices and
other communications is the address set forth for the Company in Section 11.1 of
the Credit Agreement.


6.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article III of
the Credit Agreement.


7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
 
 

--------------------------------------------------------------------------------

2 To be included if the New Subsidiary is not otherwise prohibited from pledging
its assets in favor of the Administrative Agent.
 


 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
 
 

    [NEW SUBSIDIARY]           By: _________________________      Name:     
Title:           
Acknowledged and accepted:
      BANK OF AMERICA, N.A., as Administrative Agent            By:
_________________________       Name:      Title:       

                               
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 9.2


FORM OF SECURED PARTY DESIGNATION NOTICE


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to the Revolving Credit Agreement dated as of December 3, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the undersigned, as Borrower, the Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Issuing Bank.  Terms defined in the Credit Agreement
are used herein with the same meanings.


[Name of Treasury Management Bank/Hedging Bank] (the “Secured Party”) hereby
notifies you, pursuant to the terms of the Credit Agreement, that the Secured
Party meets the requirements of a [Treasury Management Bank] [Hedging Bank]
under the terms of the Credit Agreement and is a [Treasury Management Bank]
[Hedging Bank] under the Credit Agreement and the other Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.




[_______________________],
as a [Treasury Management Bank] [Hedging Bank]


By: 
 _____________________________                                                     
Name:
Title:






 

--------------------------------------------------------------------------------

 


EXHIBIT 11.4


FORM OF
ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.


1.
Assignor:
 
 

 
 

2.
Assignee:
 
 

 
[and is an Affiliate/Approved Fund of [identify Lender]]

                            
3.
Borrower:
Ruby Tuesday, Inc., a Georgia corporation
 

 
 





4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the

 
 
Credit Agreement

 
5.
Credit Agreement:
Revolving Credit Agreement dated as of December 3, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Ruby
Tuesday, Inc., a Georgia corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Issuing Bank.

 
 



6.
Assigned Interest:
 
 

 
 



    
 

--------------------------------------------------------------------------------

 


Aggregate Amount of
Revolving Commitments/Loans
for all Lenders
Amount of
Revolving Commitments/Loans
Assigned3
Percentage Assigned of Revolving Commitments/Loans4
                 



7.
Trade Date:
 
 

 



8.
Effective Date:
 
 

 

 
The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR:
[NAME OF ASSIGNOR]

 
 
By: ________________

 
Name:

 
Title:

 
ASSIGNEE:
[NAME OF ASSIGNEE]



 
By: ________________

 
Name:

 
Title:




--------------------------------------------------------------------------------

 
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
4 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.


 

--------------------------------------------------------------------------------

 




[Consented to and]5 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:  ___________________                                                    
Name:
Title:




[Consented to:]6


RUBY TUESDAY, INC.,
a Georgia corporation


By:  ___________________                                                    
Name:
Title:




[Consented to:] 7


BANK OF AMERICA, N.A.,
as Issuing Bank


By:  ___________________                                                    
Name:
Title:









--------------------------------------------------------------------------------

 
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
7 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.


 

--------------------------------------------------------------------------------

 


Annex 1 to Assignment and Acceptance


STANDARD TERMS AND CONDITIONS


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.4(b)(ii) and (iv) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.4(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually
 


 

--------------------------------------------------------------------------------

 


executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the laws of
the State of Georgia.
 
 

--------------------------------------------------------------------------------